 

 

EXHIBIT 10.1

 

Loan Number: _______________ 

 

[ex10-1_001.jpg]

 




Term Loan CUSIP Number: __________

 

CREDIT AGREEMENT

 

Dated as of February 27, 2015

 

by and among

 

DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP,

 

a Delaware limited partnership,

 

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

 

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

 

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

______________________________________________________

 

WELLS FARGO SECURITIES, LLC,

 

and

 

REGIONS CAPITAL MARKETS,

 

as Joint Lead Arrangers
and
Bookrunners,

 

REGIONS BANK,

 

as Syndication Agent,

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as Documentation Agent

 



 

 

 

 

 TABLE OF CONTENTS

 

Page

 

ARTICLE I. DEFINITIONS 1     Section 1.1.   Definitions 1 Section
1.2.   General; References to Central Time 28 Section 1.3.   Financial
Attributes of Non-Wholly Owned Subsidiaries 28     ARTICLE II. CREDIT FACILITY
29     Section 2.1.   Term Loans 29 Section 2.2.   Rates and Payment of Interest
on Loans 30 Section 2.3.   Number of Interest Periods 31 Section
2.4.   Repayment of Loans 31 Section 2.5.   Prepayments 31 Section
2.6.   Continuation 31 Section 2.7.   Conversion 31 Section 2.8.   Notes 32
Section 2.9.   Reserved 32 Section 2.10. Funds Transfer Disbursements 32 Section
2.11. Request for Increase 32     ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL
PROVISIONS 34     Section 3.1.   Payments 34 Section 3.2.   Pro Rata Treatment
34 Section 3.3.   Sharing of Payments, Etc. 34 Section 3.4.   Several
Obligations 35 Section 3.5.   Fees 35 Section 3.6.   Computations 35 Section
3.7.   Usury 35 Section 3.8.   Statements of Account 36 Section
3.9.   Defaulting Lenders 36 Section 3.10. Taxes 38     ARTICLE IV. ADDITION AND
REMOVAL OF UNENCUMBERED PROPERTIES 41     Section 4.1.   Addition of
Unencumbered Properties 41 Section 4.2.   Removal of Unencumbered Properties 41
    ARTICLE V. YIELD PROTECTION, ETC 42     Section 5.1.   Additional Costs;
Capital Adequacy 42 Section 5.2.   Suspension of LIBOR Loans 43 Section
5.3.   Illegality 43 Section 5.4.   Compensation 44 Section 5.5.   Treatment of
Affected Loans 44 Section 5.6.   Affected Lenders 45 Section 5.7.   Change of
Lending Office 45 Section 5.8.   Assumptions Concerning Funding of LIBOR Loans
45

 



-i-

 

  

ARTICLE VI. CONDITIONS PRECEDENT 45     Section 6.1.   Initial Conditions
Precedent 45 Section 6.2.   Conditions Precedent to All Loans 47    
ARTICLE VII. REPRESENTATIONS AND WARRANTIES 47     Section
7.1.   Representations and Warranties 47 Section 7.2.   Survival of
Representations and Warranties, Etc 54     ARTICLE VIII. AFFIRMATIVE COVENANTS
54     Section 8.1.   Preservation of Existence and Similar Matters 54 Section
8.2.   Compliance with Laws 54 Section 8.3.   Maintenance of Property 54 Section
8.4.   Reserved 54 Section 8.5.   Insurance 55 Section 8.6.   Payment of Taxes
55 Section 8.7.   Books and Records; Inspections 55 Section 8.8.   Use of
Proceeds 55 Section 8.9.   Environmental Matters 56 Section 8.10. Further
Assurances 56 Section 8.11. Intentionally Deleted 56 Section 8.12. REIT Status
56 Section 8.13. Guarantors 56 Section 8.14. Investor Guaranties 57 Section
8.15. Notices. 58     ARTICLE IX. INFORMATION 58     Section 9.1.   Quarterly
Financial Statements 58 Section 9.2.   Year End Statements 58 Section
9.3.   Compliance Certificate 58 Section 9.4.   Other Information 59 Section
9.5.   Electronic Delivery of Certain Information 60 Section
9.6.   Public/Private Information 60 Section 9.7.   USA Patriot Act Notice;
Compliance 61     ARTICLE X. NEGATIVE COVENANTS 61     Section 10.1.   Financial
Covenants 61 Section 10.2.   Intentionally Deleted 63 Section
10.3.   Intentionally Deleted 63 Section 10.4.   Merger, Consolidation, Sales of
Assets and Other Arrangements 63 Section 10.5.   Plans 63 Section
10.6.   Intentionally Omitted 63 Section 10.7.   Intentionally Omitted 63
Section 10.8.   Restricted Payments 64 Section 10.9.   Transactions with
Affiliates 64 Section 10.10. Environmental Matters 64 Section
10.11. Intentionally Deleted 64 Section 10.12. Sanctions. 64 Section
10.13. Investments. 64 Section 10.14. Change in Nature of Business 65

 



-ii-

 

 

ARTICLE XI. DEFAULT 65     Section 11.1.   Events of Default 65 Section
11.2.   Remedies Upon Event of Default 67 Section 11.3.   Remedies Upon Default
67 Section 11.4.   Marshaling; Payments Set Aside 68 Section 11.5.   Allocation
of Proceeds 68 Section 11.6.   Rescission of Acceleration by Requisite Lenders
68 Section 11.7.   Performance by Administrative Agent 69 Section 11.8.   Rights
Cumulative 69     ARTICLE XII. THE ADMINISTRATIVE AGENT 70     Section
12.1.   Appointment and Authorization 70 Section 12.2.   Administrative Agent as
Lender 70 Section 12.3.   Approvals of Lenders 71 Section 12.4.   Notice of
Events of Default 71 Section 12.5.   Administrative Agent’s Reliance 72 Section
12.6.   Indemnification of Administrative Agent 72 Section 12.7.   Lender Credit
Decision, Etc 73 Section 12.8.   Successor Administrative Agent 74 Section
12.9.   Titled Agents 74 Section 12.10. Intentionally Omitted 74    
ARTICLE XIII. MISCELLANEOUS 74     Section 13.1.   Notices 74 Section
13.2.   Expenses 76 Section 13.3.   Setoff 77 Section 13.4.   Litigation;
Jurisdiction; Other Matters; Waivers 77 Section 13.5.   Successors and Assigns
78 Section 13.6.   Amendments and Waivers 82 Section 13.7.   Nonliability of
Administrative Agent and Lenders 84 Section 13.8.   Confidentiality 84 Section
13.9.   Indemnification 85 Section 13.10. Termination; Survival 86 Section
13.11. Severability of Provisions 86 Section 13.12. GOVERNING LAW 86 Section
13.13. Counterparts 86 Section 13.14. Obligations with Respect to Loan Parties
and Subsidiaries 87 Section 13.15. Independence of Covenants 87 Section
13.16. Limitation of Liability 87 Section 13.17. Entire Agreement 87 Section
13.18. Construction 87 Section 13.19. Headings 87

 



SCHEDULE I Commitments SCHEDULE 1.1. List of Loan Parties SCHEDULE 7.1.(f)
Litigation SCHEDULE 7.1.(l) Subsidiaries; Equity Interests SCHEDULE 7.1(s)
Unencumbered Properties SCHEDULE 9.4 Website SCHEDULE 10.9 Affiliate
Transactions

 



-iii-

 

 

EXHIBIT A Form of Assignment and Assumption Agreement EXHIBIT B Form of
Disbursement Instruction Agreement EXHIBIT C-1 Form of Trust Guaranty EXHIBIT
C-2 Form of Subsidiary Guaranty EXHIBIT D Form of Notice of Continuation EXHIBIT
E Form of Notice of Conversion EXHIBIT F Form of Term Note EXHIBITS G Forms of
U.S. Tax Compliance Certificates EXHIBIT H Form of Compliance Certificate

 



-iv-

 

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of February 27, 2015 by and
among DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
each of the financial institutions initially a signatory hereto together with
their successors and assignees under Section 13.5. (the “Lenders”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC and REGIONS CAPITAL MARKETS, as Joint
Lead Arrangers and Bookrunners (in such capacities, the “Arranger”), REGIONS
BANK, as Syndication Agent (the “Syndication Agent”) and CAPITAL ONE, NATIONAL
ASSOCIATION, as Documentation Agent (the “Documentation Agent”).

 

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a credit facility in the initial amount of $200,000,000.00, which
will consist of a $200,000,000.00 term loan facility, on the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 



ARTICLE I. DEFINITIONS

 



Section 1.1. Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Adjusted EBITDA” means Consolidated EBITDA less, with respect to Properties
owned by the Consolidated Group, the Capital Expenditure Reserve, and less, with
respect to Properties owned by Unconsolidated Affiliates, the Consolidated Group
Pro Rata Share of the Capital Expenditure Reserve.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement Date” means the date as of which this Agreement is dated.

 



 

 

  

“Alternative Value” shall mean for any Property the greater of (x) the lower of
(a) the Property Investment Value reported for GAAP purposes and (b) the then
estimated fair market value for such Property or the Consolidated Group Pro Rata
Share of the then estimated fair market value for such Property if owned by an
Unconsolidated Affiliate, as determined by Altus Group or other third party
valuation firms engaged by the Borrower or applicable member of the Consolidated
Group, and (y) the Property Value for such Property or the Consolidated Group’s
Pro Rata Share of the Property Value for such Property if owned by an
Unconsolidated Affiliate.

 

“Applicable Laws” has the meaning specified in Section 7.1.

 

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”), determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 9.3. Any
increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 9.3 provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the
Requisite Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is actually delivered. As of the Agreement Date, the Applicable
Margin is determined based on Level 1.

 

Leverage Based Pricing Grid

 

Level Leverage Ratio Applicable Margin for LIBOR Loans Applicable Margin for
Base Rate Loans 1 Less than 45% 1.65% 0.65% 2 Equal to or greater 45% but less
than 50% 1.80% 0.80% 3 Equal to or greater 50% but less than 55% 1.95% 0.95% 4
Equal to or greater 55% but less than 60% 2.25% 1.25% 5 Equal to or greater than
60% 2.55% 1.55%

 

If either the Borrower or the Trust has received two (2) Investment Grade
Ratings, the Borrower shall have a one-time option to make an election to the
effect that the Applicable Margin shall be the rate set forth in the tables
below corresponding to the level (each a “Level”) into which the Investment
Grade Ratings then fall by sending written irrevocable notice to the
Administrative Agent that either the Borrower or the Trust has received two (2)
such Investment Grade Ratings.

 



-2-

 

 

Ratings Based Pricing Grid

 

Level Borrower’s Credit Rating (S&P/Moody’s or equivalent) Applicable Margin for
LIBOR Loans Applicable Margin for Base Rate Loans 1 A-/A3 (or equivalent) or
better 1.40% 0.40% 2 BBB+/Baa1 (or equivalent) 1.45% 0.45% 3 BBB/Baa2 (or
equivalent) 1.55% 0.55% 4 BBB-/Baa3 (or equivalent) 1.80% 0.80% 5 Lower than
BBB-/Baa3 (or equivalent) 2.35% 1.35%

 

Initially, the Applicable Margin shall be determined based upon the debt rating
specified in the certificate delivered at the time the Borrower elects the
Ratings Based Pricing Grid.

 

Thereafter, each change in the Applicable Margin resulting from a publicly
announced change in the debt rating shall be effective, in the case of an
upgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

If at any time when the Borrower or Trust, as applicable, has only two (2) debt
ratings, and such debt ratings are split, then: (A) if the difference between
such debt ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P
or Fitch), the Applicable Margin shall be the rate per annum that would be
applicable if the higher of the debt ratings were used; and (B) if the
difference between such debt ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P) or more, the Applicable Margin shall be the rate per
annum that would be applicable if the ratings category one category below the
higher debt rating were used. If at any time when the Borrower or Trust, as
applicable, has three (3) debt ratings, and such debt ratings are split, then:
(A) if the difference between the highest and the lowest such debt ratings is
one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
Applicable Margin shall be the rate per annum that would be applicable if the
highest of the debt ratings were used; and (B) if the difference between such
debt ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or
Fitch) or more, the Applicable Margin shall be the rate per annum that would be
applicable if the average of the two (2) highest debt ratings were used,
provided that if such average is not a recognized rating category, then the
Applicable Margin shall be the rate per annum that would be applicable if the
second highest debt rating of the three were used.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.2(c).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Asset Under Development” means any Property (a) for which the Consolidated
Group is actively pursuing construction, major renovation, or expansion of such
Property or (b) for which no construction has commenced but all necessary
entitlements (excluding foundation, building and similar permits) have been
obtained in order to allow the Consolidated Group to commence constructing
improvements on such Property. Notwithstanding the foregoing, tenant
improvements in a previously constructed Property shall not be considered an
Asset Under Development and, with respect to any existing Property, only the
major renovation or expansion portion of such Property shall be considered an
Asset Under Development.

 



-3-

 

  

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Trust, the Borrower and its
Subsidiaries, including the notes thereto. From and after the Closing, Audited
Financial Statements shall mean the most recent Audited Financial Statements
delivered pursuant to Section 9.2.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Term Loan (or any portion thereof) bearing interest at
a rate based on the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.2.(c).

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Los Angeles, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

 

“Capital Expenditure Reserve” means (i) $0.10 per square foot of leasable space
(as annualized for the applicable ownership period) for industrial Properties,
(ii) $0.15 per square foot of leasable space (as annualized for the applicable
ownership period) for retail Properties, (iii) $0.25 per square foot of leasable
space (as annualized for the applicable ownership period) for office Properties
and (iv) $200 per unit (as annualized for the applicable ownership period) for
multifamily Properties.

 



-4-

 

  

“Capitalization Rate” means (i) 7.0% for industrial, retail, or single-tenant
triple net office properties (not described in (v) below), (ii) 7.50% for
multi-tenant suburban office properties, (iii) 6.75% for multi-tenant
non-suburban office properties, (iv) 6.50% for multifamily properties, (v) 6.0%
for CBD office in San Francisco, CA, New York, NY, Boston, MA, Chicago, IL, and
Washington, D.C., and (vi) a rate agreed upon by Borrower and the Requisite
Lenders for any other property type. The Parties agree that the project known as
“Harborside Plaza X” and located in Jersey City, New Jersey, shall be considered
a multi-tenant non-suburban office property under (iii) above; and that with
respect to all other Properties, the determination of the Property type shall be
subject to approval by the Administrative Agent in its reasonable discretion.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A 2 or
the equivalent by S&P or at least P 2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A 2 or
the equivalent thereof by S&P or at least P 2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Change of Control” means the occurrence of any one of the following events
(other than events permitted under Section 10.4):

 

(a)           during any twelve (12) month period on or after the Effective
Date, individuals who at the beginning of such period constituted the Board of
Directors or Trustees of Trust (the “Board”) (together with any new directors
whose election by the Board or whose nomination for election by the shareholders
of Trust was approved by a vote of at least a majority of the members of the
Board then in office who either were members of the Board at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason (other than death or disability) to constitute a
majority of the members of the Board then in office;

 

(b)           any Person or group (as that term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), but excluding
any employee benefit plan of such Person or its subsidiaries, and any Person
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan and the rules and regulations thereunder) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of Trust equal to at
least thirty percent (30%);

 



-5-

 

 

(c)           Trust consolidates with, is acquired by, or merges into or with
any Person (other than a consolidation or merger in which Trust is the
continuing or surviving entity); or

 

(d)           Trust fails to own, directly or indirectly, fifty-one percent
(51%) of the Ownership Interests of Borrower and be the sole general partner of
Borrower.

 

“Commitment” means, as to a Lender, such Lender’s Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt Service” means, for any period, without duplication, (a)
Recurring Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Total Indebtedness (excluding
optional prepayments and prepayment premiums and scheduled balloon principal
payments in respect of any such Indebtedness which is not amortized through
periodic installments of principal and interest over the term of such
Indebtedness) required to be made during such period by any member of the
Consolidated Group plus (c) a percentage of all such scheduled principal
payments required to be made during such period by any Unconsolidated Affiliate
on Indebtedness (excluding optional prepayments and prepayment premiums and
scheduled balloon principal payments with respect to any such indebtedness which
is not amortized through periodic installments of principal and interest over
the term of such Indebtedness) taken into account in calculating Recurring
Interest Expense, equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable and (y) the Consolidated Group Pro Rata Share of such Unconsolidated
Affiliate.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) interest expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization, (v)
impairment charges, (vi) adjustments as a result of the application of FAS 141,
(vii) non-cash expenses related to employee and trustee stock and stock option
plans, (viii) non-recurring financing and acquisition related fees and costs and
(ix) extraordinary or non-recurring losses incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
extraordinary or non-recurring gains realized other than in the ordinary course
of business. For the avoidance of doubt, Consolidated EBITDA shall not include
gains and losses from asset sales.

 

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Adjusted EBITDA to
Fixed Charges.

 

“Consolidated Group” shall mean the Trust, the Borrower and all Subsidiaries
which are required to be consolidated with them for financial reporting purposes
under GAAP.

 



-6-

 

 

“Consolidated Group Pro Rata Share” shall mean, with respect to any
Unconsolidated Affiliate, the pro rata share of the ownership interests held by
the Consolidated Group, in the aggregate, in such Unconsolidated Affiliate,
without duplication.

 

“Consolidated Leverage Ratio” means, at any date of determination, Total
Indebtedness as of such date divided by Total Asset Value as of such date,
expressed as a percentage.

 

“Consolidated Net Income” shall mean, for any period, the sum, without
duplication, of (i) net earnings (or loss) after taxes of the Consolidated Group
(adjusted by eliminating any such earnings or loss attributable to
Unconsolidated Affiliates) plus (ii) the applicable Consolidated Group Pro Rata
Share of net earnings (or loss) of all Unconsolidated Affiliates for such
period, in each case determined in accordance with GAAP (provided, however, that
lease payments attributable to Sale-Leaseback Master Leases which are generally
excluded from “consolidated net income” in accordance with GAAP shall
nonetheless be included as earnings for purposes of this definition).

 

“Consolidated Tangible Net Worth” means, at any time, total assets (excluding
accumulated depreciation and amortization and excluding intangible assets) of
the Consolidated Group minus total liabilities of the Consolidated Group,
calculated in accordance with GAAP. However, for the purpose of this
calculation, intangible assets resulting from the application of FAS 141 shall
not be excluded from Consolidated Tangible Net Worth.

 

“Continue”, “Continuation and “Continued” each refer to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, or (c) the
Continuation of a LIBOR Loan.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person, or if no such rating exists, the
rating assigned by a Rating Agency to such Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Laws relating to the relief of debtors in the United States of America or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 



-7-

 

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, assignment, contribution,
license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders, which date shall be confirmed by
Administrative Agent upon request of Borrower.

 



-8-

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

 

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of a Property by Borrower or a Subsidiary, which
cash proceeds are intended to be used by the qualified intermediary to acquire
one or more “replacement properties” that are of “like-kind” to such Property in
an exchange that qualifies as a tax-deferred exchange under Section 1031 of the
Code and the Treasury Regulations promulgated thereunder (the “Regulations”),
and no portion of which cash proceeds the Borrower or any Subsidiary has the
right to receive, pledge, borrow or otherwise obtain the benefits of until the
earlier of (i) such time as provided under Regulation Section 1.1031(k)-1(g)(6)
and the applicable “exchange agreement” or (ii) such exchange is terminated in
accordance with the “exchange agreement” and the Regulations. Upon the cash
proceeds no longer being held by the qualified intermediary pursuant to the
Regulations or otherwise qualifying under the Regulations for like-kind exchange
treatment, such proceeds shall cease being Eligible Cash 1031 Proceeds. Terms in
quotations in this definition shall have the meanings ascribed to such terms in
the Regulations.

 

“Environmental Laws” means any Laws relating to environmental protection or the
manufacture, storage, remediation, disposal or clean up of Hazardous Materials
including, without limitation, the following: Clean Air Act, 42 U.S.C. § 7401 et
seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act, 42
U.S.C. § 4321 et seq.; regulations of the Environmental Protection Agency
relating primarily to the environment or Hazardous Materials, and any analogous
or comparable state or local laws, regulations or ordinances that concern
Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Internal Revenue Code or Section 305 of ERISA); (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or (j)
a determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

 

-9-

 

  

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Fee Titleholder” means the entity which is the owner of a Property
pursuant to an exchange that qualifies, qualified, or is intended to qualify, as
a reverse exchange under Section 1031 of the Code, which Property is master
leased to a Subsidiary of Borrower during the period before the exchange is
either completed or fails.

 

“Exchange Program” means the program whereby (a) Affiliates of Borrower will
cause the formation of a Delaware statutory trust which will acquire Properties
and cause the sale of beneficial ownership interests in such Delaware statutory
trust to Exchange Property Investors, and/or (b) certain owners of tenant in
common interests (“TIC Owners”) will acquire tenant in common interests in
Properties, and in each case, in certain circumstances, master lease such
Properties to an Affiliate of Borrower (which master leases may be guaranteed by
Borrower or the Trust).

 

“Exchange Property” means a Property owned directly or indirectly by a Delaware
statutory trust or TIC Owners in connection with the Exchange Program, provided
that any such Property shall constitute an Exchange Property only so long as it
is master leased to an Affiliate of Borrower which master lease may be
guaranteed by Borrower and the Trust.

 

“Exchange Property Investor” means any owner of a beneficial ownership interest
in a Delaware statutory trust that owns an Exchange Property or any TIC Owners.

 



“Exchange Property Master Lease” means a Master Lease pursuant to which an
Exchange Property is master leased by an Affiliate of Borrower.

 



-10-

 

 

“Exchange Property Owner” means the Delaware statutory trust or TIC Owners
owning directly or indirectly an Exchange Property.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise or similar Taxes, and branch profits or similar Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to Laws in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6.) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure or inability to comply with Section
3.10.(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit and
Term Loan Agreement dated as of January 13, 2015, among Borrower, Bank of
America, N.A. as Administrative Agent, and the Lenders identified therein, as
amended, restated or replaced from time to time.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of December 12, 2014, by and
between the Borrower and the Administrative Agent and Wells Fargo Securities,
LLC and that certain fee letter dated December 12, 2014 between Syndication
Agent and Regions Capital Markets.

 

“Fees” means the fees and commissions provided for or referred to in Section
3.5. and any other fees payable by the Borrower hereunder or under any other
Loan Document.

 



-11-

 

 

“Financeable Ground Lease” means, except as otherwise approved by the Requisite
Lenders, a ground lease that provides reasonable and customary protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things,
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Effective Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non-merger of the fee and leasehold estates, (e)
transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards (from leasehold interest) will be applied pursuant to the terms of the
applicable leasehold mortgage.

 

“First Mortgage Investments” means any loan or advance from any member of the
Consolidated Group to the First Mortgage Investment Mortgagor secured by any
real estate owned by the First Mortgage Investment Mortgagor (or any related
party) and secured by a first priority mortgage or deed of trust or similar
security instrument in favor of the applicable lender.

 

“First Mortgage Investment Mortgagor” means the mortgagor of the property
financed by the First Mortgage Investment.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Fixed Charges” means, for any period, the sum of (i) Consolidated Debt Service
and (ii) all dividends actually paid on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends actually paid to Unconsolidated
Affiliates but excluding dividends paid to members of the Consolidated Group).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
issued and required by all Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 



-12-

 

 

“Guarantee Obligations” means, without duplication, any obligation of such
Person guaranteeing (the “guaranteeing person”) or having the economic effect of
guaranteeing any Indebtedness, leases, dividends or other obligations payable or
performable by another Person (including, without limitation, any bank under any
letter of credit) (the “primary obligor”) then payable or performable in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligations of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligations (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligations), provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Guarantors” means, collectively, the Trust, all Subsidiary Guarantors and all
Investor Guarantors.

 

“Guaranty” means collectively the guaranty from the Trust, and any Subsidiary
Guaranty substantially in the forms of Exhibit C-1 and Exhibit C-2,
respectively, and any Investor Guaranty, each made in favor of the
Administrative Agent and the Lenders, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any explosives
or any radioactive materials; (d) asbestos in any form; (e) toxic mold; and (f)
electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 



-13-

 

 

“Indebtedness” means of any Person at any date means, without duplication, (a)
all indebtedness of such Person for borrowed money including without limitation
any repurchase obligation or liability of such Person with respect to
securities, accounts or notes receivable sold by such Person, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), to the extent
such obligations constitute indebtedness for the purposes of GAAP, (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument and constitutes indebtedness for the purposes of GAAP, (d)
all Capitalized Lease Obligations, (e) all Guarantee Obligations of such Person
in respect of Indebtedness of another Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group Guarantee Obligations of one
member of the Consolidated Group in respect of primary obligations of any other
member of the Consolidated Group), (f) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, but excluding the underlying obligation for which the
letter of credit is being provided, if duplicative; and (g) all currently
payable obligations of such Person with respect to any Swap Contracts. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor
(excluding customary limited exceptions for certain acts or types of liability
such as environmental liability, fraud and other customary non-recourse
carve-outs). Notwithstanding the foregoing, Indebtedness shall not include (a)
any liability under an Exchange Property Master Lease (including any guaranty
thereof by the Trust or the Borrower) that would otherwise constitute
indebtedness for the purposes of GAAP, or (b) any Indebtedness associated with
or attributed to an Exchange Property, other than the Consolidated Group’s pro
rata share (corresponding to the pro rata share of the beneficial ownership
interests in the Exchange Property Owner that are owned by the Consolidated
Group) of such Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“IP Rights” has the meaning given that term in Section 7.1.(q).

 

“Interest Period” means:

 

(a)           with respect to each LIBOR Loan, each period commencing on the
date such LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan
the last day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. In addition to such periods, the Borrower
may request Interest Periods for LIBOR Loans having durations of at least 7, but
not more than 30, days no more than ten times during any 12-month period
beginning during the term of this Agreement but only in anticipation of (i) the
Borrower’s prepayment of such LIBOR Loans from equity or debt offerings,
financings or proceeds resulting from the sale or other disposition of major
assets of the Borrower or any of its Subsidiaries or (ii) changes in the amount
of the Lenders’ Commitments associated with a modification of this Agreement.

 

Notwithstanding the foregoing: (i) if any Interest Period for a Term Loan would
otherwise end after the Term Loan Maturity Date, such Interest Period shall end
on the Term Loan Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

 



-14-

 

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, as to any Person, without duplication, any direct or
indirect acquisition or investment by such Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

 

“Investment Grade Rating” means a credit rating of BBB-/Baa3 (or the equivalent)
or higher from Fitch, Inc., Moody’s or S&P.

 

“Investor Guarantor” means any shareholders, members, partners or Affiliates of
Borrower or the Trust that are a party to the Investor Guaranty.

 

“Investor Guaranty” means a guaranty which may be executed and delivered by one
or more Investor Guarantors in accordance with Section 8.14, in a form approved
by Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Laws” means all applicable international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lease-Up Property” means any Property with an average economic occupancy rate
of less than eighty percent (80%) during the two most recently completed fiscal
quarters which is not an Asset Under Development or hotel.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.

 



-15-

 

 

“LIBOR Loan” means a Term Loan (or any portion thereof) bearing interest at a
rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means a Term Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, the Fee Letters
and each other document or instrument now or hereafter executed and delivered by
a Loan Party to evidence, govern or secure a Loan.

 

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations. Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
property or financial condition of the Consolidated Group (collectively taken as
a whole), (ii) the ability of the Borrower or the Trust to perform its material
obligations under the Loan Documents to which it is a party, (iii) the ability
of the Loan Parties collectively taken as a whole to perform their material
obligations under the Loan Documents, or (iv) the validity or enforceability of
any of the material provisions of Loan Documents or the material rights or
remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Acquisition” means the acquisition of assets with a total cost that is
more than ten percent (10%) of the Total Asset Value based on the most recent
Compliance Certificate submitted prior to the acquisition.

 



-16-

 

 

“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Contracts, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $25,000,000 for
Recourse Indebtedness and $125,000,000 for all other Indebtedness. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Borrower or any Subsidiary in respect of any Swap Contracts at any time
shall be the aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Contract were
terminated at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA and that is subject to Title IV of ERISA or
Section 412 of the Internal Revenue Code to which any member of the ERISA Group
is then making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Net Operating Income” means, with respect to any Property for any period, (i)
revenues therefrom (including, without limitation, expense reimbursement, loss
of rent income and lease termination fees appropriately amortized to the extent
there is no new tenant in the space for which the lease termination fee was
paid) calculated, in each case, in accordance with GAAP but excluding the
effects of FAS 141, less (ii) the costs of operating and maintaining such
Property, including, without limitation, real estate taxes, insurance, repairs,
maintenance, actual property management fees paid to third parties or charged
internally at a market rate and bad debt expense but excluding depreciation,
amortization, interest expense, tenant improvements, leasing commissions, and
capital expenditures, calculated, in each case, in accordance with GAAP.

 

“Non-Consenting Lender means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.6 and (ii) has been approved
by the Requisite Lenders.

 

“Northrop” means Northrop Grumman Corporation, or an Affiliate thereof.

 

“Note” means a Term Note.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, liquidated or unliquidated, and whether or not evidenced by any
promissory note.

 



-17-

 

 

“OFAC” has the meaning given that term in Section 7.1.(w).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Debt Investments” means investments in debt instruments other than First
Mortgage Investments including but not limited to mezzanine loans and B notes.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

 

“Outstanding Amount” means with respect to Term Loans, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, occurring on such date.

 

“Participant” has the meaning given that term in Section 13.5.(d).

 

“Participant Register” has the meaning given that term in Section 13.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Pension Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by Law for taxes, assessments or governmental
charges or levies that are not yet due or are being contested in compliance with
terms of this Agreement; 

 

(b)           landlords’, operators’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days,
are being contested in good faith and by appropriate proceedings or for which a
bond in the full amount thereof has been posted;

 



-18-

 

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 11.1;

 

(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any material monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(g)           Liens in existence on the date hereof, and extensions, renewals
and replacements of such Liens, as long as such extension, renewal and
replacement Liens do not spread to any property other than property encumbered
by such Liens on the date hereof;

 

(h)           Liens on Properties first acquired by Borrower or a Subsidiary
after the date hereof and which are in place at the time such Properties are so
acquired;

 

(i)           Liens and rights of setoff of banks and securities intermediaries
in respect of deposit accounts and securities accounts maintained in the
ordinary course of business and Liens of a collecting bank arising in the
ordinary course of business under Section 4-210 of the UCC;

 

(j)           assignments of past due receivables for collection purposes only;

 

(k)           leases or subleases granted in the ordinary course of business;

 

(l)           additional Liens on property or assets securing additional
obligations not to exceed, in the aggregate, $3,000,000 at any time outstanding;

 

(m)           Liens arising in connection with any Indebtedness permitted
hereunder;

 

(n)           Liens of any Subsidiary in favor of the Borrower or any of the
other Loan Parties; and

 

(o)           any netting or set-off right under any swap agreement.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Post-Default Rate” means, when used with respect to Obligations, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Margin, if any,
applicable to Base Rate Loans plus (iii) 2% per annum.

 



-19-

 

 

“Prepayment Premium” means an amount equal to the percentage of the principal
amount so prepaid as set forth in the following table corresponding to the
period during which such prepayment is made.

 

Period Prepayment Premium On or prior to the 1-year anniversary from the
Effective Date 2.0% After the 1-year anniversary, and prior to the 2-year
anniversary from the Effective Date 1.0% After the 2-year anniversary of the
Effective Date 0.0%

 

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (A) the sum of the unpaid principal amount of all outstanding Term Loans
owing to such Lender as of such date plus the amount, if any, of its unfunded
Term Loan Commitment if the Term Loan Draw Deadline has not occurred, to (B) the
sum of the aggregate unpaid principal amount of all outstanding Term Loans of
all Lenders as of such date, plus the aggregate unfunded Term Loan Commitments
of all Lenders if the Term Loan Draw Deadline has not occurred.

 

“Property” means any real estate owned by the Borrower, any of the Guarantors,
any Subsidiary, an Unconsolidated Affiliate, an Exchange Fee Titleholder, or an
Exchange Property Owner, and operated or intended to be operated as an
investment property.

 

“Property Investment Value” means, at any time with respect to any Property in
which a Person has a direct or indirect ownership interest, the undepreciated
book value of such interest determined in accordance with GAAP.

 

“Property Value” means for a Property: (i) with respect to any Property owned
directly or indirectly by the Borrower, or any Exchange Fee Titleholder
collectively for less than eight full fiscal quarters, the current Property
Investment Value of such Property; and (ii) with respect to any Property owned
directly or indirectly by the Borrower, or any Exchange Fee Titleholder
collectively for eight or more full fiscal quarters, the greater of (a) the Net
Operating Income for such Property for the most recently completed two fiscal
quarters annualized divided by the applicable Capitalization Rate and (b) zero.
A Property contributed to a joint venture by the Borrower, or any Subsidiary
shall be deemed to have been owned by such joint venture from the date of such
contribution and any Property acquired by the Borrower, or any Subsidiary from
an affiliated joint venture shall be deemed to have been acquired by such
Borrower, or any Subsidiary on the date of such acquisition from such joint
venture.

 



-20-

 

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender.

 

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.

 

“Recurring Interest Expense” means, for any period without duplication, the sum
of (a) the amount of interest (without duplication, whether accrued, paid or
capitalized) on Total Indebtedness actually payable by members of the
Consolidated Group during such period, plus (b) the applicable Consolidated
Group Pro Rata Share of any interest (without duplication, whether accrued, paid
or capitalized) on Indebtedness actually payable by Unconsolidated Affiliates
during such period, whether recourse or non-recourse, but excluding amortized
financing related expenses.

 

“Register” has the meaning given that term in Section 13.5.(c).

 

“Regulatory Change” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation (including
without limitation Regulation D) or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers and employees.

 

“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
sum of (a) the outstanding Term Loans on such date and (b) before the Term Loan
Draw Deadline, the aggregate unused Term Commitments; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.

 



-21-

 

 

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, any vice president of the
Borrower or such Subsidiary or any other party so designated in a written notice
to the Administrative Agent from the Borrower.

 

“Restricted Payment” means any cash dividend, cash distribution or other cash
payment with respect to any equity interests in the Borrower or any Subsidiary,
excluding (i) any dividend, distribution or other payment by a member of the
Consolidated Group to another member of the Consolidated Group (including in
connection with the issuance of equity interests), (ii) any redemption of equity
interests by a member of the Consolidated Group (including pursuant to a share
buyback program); (iii) any distribution or other payment by an Unconsolidated
Affiliate to a member of the Consolidated Group (including promote payments in
connection with development joint ventures and regular distributions of cash
flow from Unconsolidated Affiliates); and (iv) any distribution or other payment
by any Subsidiary or Unconsolidated Affiliate which is a partnership, limited
liability company or joint venture or mezzanine lender and operated in the
ordinary course of business.

 

“Sale-Leaseback Master Lease” shall mean a master lease entered into by a buyer
of a Property, as lessor, and the seller of such Property, as lessee, in
connection with a transaction whereby such seller leases all or a portion of
such Property after closing.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“ “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
of its total assets are in excess of the fair valuation of its total liabilities
(including all contingent liabilities computed at the amount which, in light of
all facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual and matured liability); (b)
such Person is able to pay its debts or other obligations in the ordinary course
as they mature; and (c) such Person has capital not unreasonably small to carry
on its business and all business in which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Unless otherwise specified, all references herein
to a Subsidiary shall refer to a Subsidiary of Borrower.

 



-22-

 

 

“Subsidiary Guarantor” means each Subsidiary Owner, each Subsidiary that is
master leasing an Unencumbered Property from an Exchange Fee Titleholder, and
any other Subsidiary that elects to become a party to the Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the guaranty to be executed and delivered by the
Subsidiary Guarantors, substantially in the form of Exhibit C-2, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Subsidiary Owner” means the Subsidiary that is the owner of the applicable
Unencumbered Property.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sybase” means Sybase, Inc., a Delaware corporation or SAP AG or an Affiliate
thereof as successor to Sybase, Inc.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.1.

 

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.1., in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Lender” means (a) at any time prior to the Term Loan Draw Deadline,
any Lender that has a Term Commitment or holds Term Loans at such time and (b)
at any time thereafter, any Lender that holds Term Loans at such time.

 

“Term Loan Maturity Date” means February 27, 2022.

 



-23-

 

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

 

“Titled Agent” has the meaning given that term in Section 12.9.

 

“Total Asset Value” means, as of the date of calculation, the aggregate, without
duplication, of: (i) the Property Value of all Properties (other than land
assets and Assets Under Development) owned by members of the Consolidated Group
or Exchange Fee Titleholders; plus (ii) the Consolidated Group’s Pro Rata Share
of the Property Value of Properties (other than land assets and Assets Under
Development) owned by Unconsolidated Affiliates or Exchange Fee Titleholder;
plus (iii) an amount equal to the Property Investment Value of each land asset
and Asset Under Development owned by members of the Consolidated Group or
Exchange Fee Titleholder; plus (iv) an amount equal to the Consolidated Group
Pro Rata Share of the Property Investment Value of each land asset and Asset
Under Development owned by an Unconsolidated Affiliate or Exchange Fee
Titleholder; plus (v) unrestricted cash and Cash Equivalents owned directly or
indirectly by members of the Consolidated Group; plus (vi) the applicable
Consolidated Group Pro Rata Share of unrestricted cash and cash equivalents
owned directly or indirectly by Borrower or any Guarantor through an
Unconsolidated Affiliate; plus (vii) Borrower’s and any Guarantor’s investments
in First Mortgage Investments (based on current book value) and Other Debt
Investments (based on current book value); plus (viii) Public REIT stocks and
Public REIT Preferred Securities (based on current market value); plus (ix) an
amount equal to the Consolidated Group Pro Rata Share of investments in First
Mortgage Investments, Other Debt Investments, Public REIT Stocks and Public REIT
Preferred Securities owned by an Unconsolidated Affiliate (based on values as
defined in (vii) and (viii) above); plus (x) proceeds due from transfer agent;
plus (xi) the amount of all Eligible Cash 1031 Proceeds. Notwithstanding the
foregoing, Total Asset Value for any Lease-Up Property shall be determined based
on 1) Property Investment Value until such Property has been owned by a member
of the Consolidated Group or Exchange Fee Titleholder collectively for eight or
more quarters, and 2) Alternative Value thereafter through a date not to exceed
for each occurrence six (6) fiscal quarters after the fiscal quarter during
which the Property last began qualifying as a Lease-Up Property. The adjustment
above for properties utilizing subsection (x) of Alternative Value calculations
shall be capped at 20% of Total Asset Value and any excess shall not constitute
a default, but rather shall be excluded for covenant calculation purposes.

 

“Total Indebtedness” shall mean, as of any date of determination, without
duplication, the sum of: (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis; plus (b) the
greater of (i) the applicable Consolidated Group Pro Rata Share of all
Indebtedness of each Unconsolidated Affiliate (other than Indebtedness of such
Unconsolidated Affiliate to a member of the Consolidated Group) and (ii) the
amount of Indebtedness of such Unconsolidated Affiliate which is also Recourse
Indebtedness of a member of the Consolidated Group.

 



“Total Secured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which is secured by a Lien on a Property, any
ownership interests in any Subsidiary or Unconsolidated Affiliate or any other
assets which had, in each case, in the aggregate, a value in excess of the
amount of the applicable Indebtedness at the time such Indebtedness was
incurred. Such Indebtedness that is secured only with a pledge of ownership
interests and is also recourse to the Borrower or any Guarantor shall not be
treated as Total Secured Indebtedness.

 



-24-

 

 

“Total Secured Recourse Indebtedness” means, as of any date of determination,
that portion of Total Secured Indebtedness with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness (subject to customary limited exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary non-recourse carve-outs); provided that Indebtedness of a
single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single-purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to customary limited
exceptions for certain acts or types of liability such as environmental
liability, fraud and other customary non-recourse carve-outs) shall not be
considered a part of Total Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by Borrower or the Trust of mortgage loans to Subsidiaries
or Unconsolidated Affiliates shall not be included in Total Secured Recourse
Indebtedness.

 

“Total Unencumbered Property Pool Value” means, as of any date of calculation,
the aggregate, without duplication, of: (a) the Unencumbered Property Values of
all Unencumbered Properties (other than any that are Assets Under Development);
plus (b) any unrestricted cash; plus (c) an amount equal to one hundred percent
(100%) of the Property Investment Value of each Unencumbered Property that is an
Asset Under Development; plus (d) an amount equal to one hundred percent (100%)
of the then current book value of each First Mortgage Investment, provided that
such First Mortgage Investment is not subject to any Liens or encumbrances and
so long as the mortgagor with respect to such First Mortgage Investment is not
delinquent thirty (30) days or more in any payment of interest or principal
payments thereunder; plus (e) the amount of all Eligible Cash 1031 Proceeds
resulting from the sale of Unencumbered Properties; provided that no more than
twenty five percent (25%) of Total Unencumbered Property Pool Value may be
attributable in the aggregate to, (i) Assets Under Development, or (ii)
Unencumbered Properties that are ground leased under Financeable Ground Leases
(as opposed to being owned in fee simple by the Borrower or a Subsidiary
Guarantor, or an Exchange Fee Titleholder), or (iii) First Mortgage Investments,
and provided further that no more than thirty percent (30%) of the Total
Unencumbered Property Pool Value may be attributable to properties utilizing
subsection (x) of Alternative Value calculations, and in either case any excess
shall not constitute a default but rather shall be excluded for covenant
calculation purposes.

 

“Total Unsecured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which does not constitute Total Secured
Indebtedness.

 

“Trust” means Dividend Capital Diversified Property Fund Inc., the general
partner of Borrower.

 

“Type” with respect to any Term Loan, refers to whether such Loan or portion
thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, in excess of $1,000,000 which
Investment is accounted for in the financial statements of such Person on an
equity basis of accounting and whose financial results would not be consolidated
under GAAP with the financial results of such Person on the consolidated
financial statements of such Person.

 



-25-

 

 

“Unencumbered Asset Pool Leverage Ratio” means, for any period, Total Unsecured
Indebtedness to Total Unencumbered Property Pool Value.

 

“Unencumbered Property” means, a Property (other than an Exchange Property) that
is designated by the Borrower as an Unencumbered Property and: (i) is completed
and located in the continental United States or, subject to the limitations in
the definition of Total Unencumbered Property Pool Value, which is an Asset
Under Development; (ii) is 100% owned in fee simple (or, subject to the
limitation set forth in the definition of Unencumbered Asset Value, is ground
leased pursuant to a Financeable Ground Lease) by the Borrower, or a wholly
owned Subsidiary that is a Guarantor to the extent required by Section 8.13 or
by an Exchange Fee Titleholder; (iii) is not subject to any Liens or
encumbrances other than under clause (a), (b), (d), (f), (k) and (n) of
Permitted Encumbrances; (iv) is not subject to any agreement (including (a) any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Property, and (b) if applicable, the organizational
documents of Borrower or the Subsidiary Owner) which prohibits or limits the
ability of the Borrower or any Subsidiary Owner, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any Unencumbered Property or
Equity Interests of the Subsidiary Owner, except for covenants that are not
materially more restrictive than the covenants contained in this Agreement, in
favor of holders of unsecured Indebtedness of the Borrower and such Subsidiary
Owner not prohibited hereunder; (v) is not subject to any agreement (including
(a) any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such Property, and (b) if applicable, the
organizational documents of Borrower or any Subsidiary Owner) which entitles any
Person to the benefit of any Lien on such Property or the Equity Interests in
the Subsidiary Owner or would entitle any Person to the benefit of any Lien on
such Property or Equity Interests upon the occurrence of any contingency
(including, without limitation, pursuant to an “equal and ratable” clause) other
than any agreement entered into in connection with the financing of such
Property and the pledge of such Property as security for any financing pending
the closing of such financing, provided that such Property shall cease to be an
Unencumbered Property upon the closing of such financing; (vi) is not subject to
any agreement (including (a) any agreement governing Indebtedness incurred in
order to finance or refinance the acquisition of such Property, and (b) if
applicable, the organizational documents of Borrower or any Subsidiary Owner)
which prohibits or limits the ability of the Borrower or any Subsidiary Owner,
as the case may be, to make Restricted Payments to Borrower or any Subsidiary
Owner of income arising out of such Property or prevents such Subsidiary Owner
from transferring such Property (other than (x) any restriction with respect to
a Property imposed pursuant to an agreement entered into for the sale or
disposition of such Property pending the closing of such sale or disposition or
in connection with a 1031 exchange, and (y) any restriction with respect to a
Subsidiary Owner that owns such Property imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Subsidiary Owner pending the closing of such sale or
disposition); and (vii) is not the subject of any issues which would materially
and adversely impact the operation of such Property. No Property owned by a
Subsidiary Owner shall be deemed to be an Unencumbered Property unless (a) both
such Property and all Equity Interests of the Subsidiary Owner held directly or
indirectly by the Borrower are not subject to any Lien, (b) each intervening
entity between the entity immediately below TRT Real Estate Holdco LLC and such
Subsidiary Owner does not have any Indebtedness for borrowed money or, if such
entity has any Indebtedness, such Indebtedness is unsecured and such entity is a
Subsidiary Guarantor if such Subsidiary Owner is required to be a Subsidiary
Guarantor pursuant to the terms of this Agreement, and (c) neither such
Subsidiary Owner nor any intervening entity between the entity immediately below
TRT Real Estate Holdco LLC and such Subsidiary Owner is subject to insolvency
proceedings, unable to pay debts or subject to any writ or warrant of
attachment. A Property that is subject to an option to purchase shall not be
disqualified by the requirement in clause (vi) from being an Unencumbered
Property so long as the Property can be transferred subject to the rights of the
optionee provided that if the option to purchase is for a fixed price as
distinguished from a market price, the Unencumbered Asset Value for such
Property shall be equal to the lesser of (x) the amount determined in accordance
with the definition of Unencumbered Asset Value, or (y) the option price for
such Property. Nothing herein shall prohibit an Unencumbered Property hereunder
from constituting an unencumbered asset in connection with any other
Indebtedness; provided that such Indebtedness is otherwise not prohibited
pursuant to the terms of this Agreement.

 



-26-

 

 

“Unencumbered Property NOI” means, with respect to any Unencumbered Property for
any period, the Net Operating Income for such Unencumbered Property for such
period, less the applicable Capital Expenditure Reserve. For such properties
owned for less than one full quarter, the Unencumbered Property NOI for such
full quarter shall be determined on a proforma basis based on performance during
such partial quarter, which performance information may be derived from
information provided by the prior owner of such Unencumbered Property for that
portion of such partial quarter prior to the acquisition of such Unencumbered
Property, or if such information is not reasonably available, based on in place
Net Operating Income.

 

“Unencumbered Property Value” means for an Unencumbered Property (i) with
respect to any Unencumbered Property owned by the Borrower or any Subsidiary or
any Exchange Fee Titleholder collectively for less than eight full fiscal
quarters, the current Property Investment Value for such Unencumbered Property;
and (ii) with respect to any Unencumbered Property owned by the Borrower, or any
Subsidiary, or any Exchange Fee Titleholder collectively for eight or more full
fiscal quarters (other than an Asset Under Development), the greater of (A)
Unencumbered Property NOI for such Unencumbered Property for the most recently
completed two fiscal quarters annualized divided by the Capitalization Rate and
(B) zero and (iii) with respect to any Asset Under Development, the Property
Investment Value. Notwithstanding the foregoing, Unencumbered Property Value for
any Lease-Up Property shall be determined based on 1) Property Investment Value
until such Property has been owned by the Borrower, or a Subsidiary or Exchange
Fee Titleholder (collectively) for eight or more quarters, and 2) Alternative
Value thereafter through a date not to exceed for each occurrence six (6) fiscal
quarters after the fiscal quarter during which the Unencumbered Property last
began qualifying as a Lease-Up Property.

 

“Unsecured Interest Coverage Ratio” means (i) Unencumbered Property NOI for all
Unencumbered Properties plus interest income from unencumbered First Mortgage
Investments, divided by (ii) Unsecured Interest Expense in each case for the two
most recent quarters annualized.

 

“Unsecured Interest Expense” means, for any period without duplication, the
amount of interest (without duplication, whether accrued, paid or capitalized)
on Total Unsecured Indebtedness, but excluding amortized financial related
expenses.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 



-27-

 

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 



Section 1.2. General; References to Central Time.

 



Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6.); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower and a reference to an
“Affiliate” means a reference to an Affiliate of the Borrower. The word “owned”
when used with respect to a Property, shall include ownership of a leasehold
estate pursuant to a Financeable Ground Lease. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Central time daylight or
standard, as applicable.

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

  

When determining the Applicable Margin and compliance by the Borrower with any
financial covenant contained in any of the Loan Documents only the Consolidated
Group Pro Rata Share of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.

 



-28-

 

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1. Term Loans.

       

(a)           Making of Term Loans. Subject to the terms and conditions hereof,
during the period commencing on the Effective Date to the date that is one
hundred eighty days following the Effective Date (the “Term Loan Draw
Deadline”), each Term Loan Lender severally and not jointly agrees to make Term
Loans to the Borrower in the aggregate principal amount equal to the amount of
such Lender’s Term Loan Commitment. Upon a Lender’s funding of a Term Loan, the
Term Loan Commitment of such Lender shall terminate as to the amount of such
Term Loan. All unfunded Term Loan Commitments shall expire on the Term Loan Draw
Deadline.

 



(b)           Requests for Term Loans. Unless waived by the Administrative
Agent, not later than 1:00 p.m. Central time at least 3 Business Days prior to
the anticipated Effective Date (and any subsequent date prior to the Term Loan
Draw Deadline on which a disbursement is requested), the Borrower shall give the
Administrative Agent notice requesting that the Term Loan Lenders make the Term
Loans on the Effective Date or such subsequent disbursement date, as the case
may be, and specifying the aggregate principal amount of Term Loans to be
borrowed, the Type of the Term Loans, and if such Term Loans are to be LIBOR
Loans, the initial Interest Period for the Term Loans. Such notice shall be
irrevocable once given and binding on the Borrower. Upon receipt of such notice
the Administrative Agent shall promptly notify each Term Loan Lender.

 

(c)           Funding of Term Loans. Each Term Loan Lender shall deposit an
amount equal to the Term Loan to be made by such Term Loan Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds, not later than 11:00 a.m. Central time on the Effective Date or
such other disbursement date. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified by the Borrower in the Disbursement
Instruction Agreement, not later than 2:00 p.m. Central time on the such date,
the proceeds of such amounts received by the Administrative Agent. The Borrower
may not reborrow any portion of the Term Loans once repaid.

 

(d)           Assumptions Regarding Funding by Lenders. With respect to Term
Loans made hereunder, unless the Administrative Agent shall have been notified
by any Lender that such Lender will not make available to the Administrative
Agent a Term Loan to be made by such Lender in connection with any borrowing,
the Administrative Agent may assume that such Lender will make the proceeds of
such Term Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Term Loan to be provided by such Lender. In such event, if such Lender does not
make available to the Administrative Agent the proceeds of such Term Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Term Loan with interest thereon, for each day from
and including the date such Term Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Term Loan, the amount so paid shall constitute such Lender’s Term Loan
included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Term Loan to be made by such Lender.

 



-29-

 

 



Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)           Rates. The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)             during such periods as such Loan is a Base Rate Loan, at the
Base Rate (as in effect from time to time), plus the Applicable Margin for Base
Rate Loans; and

 

(ii)            during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender, and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Laws).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates.
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Administrative Agent by the Borrower (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower, shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
such written notice. Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, for a period of 180
days, and this provision shall not in any way limit any of the Administrative
Agent’s, or any Lender’s other rights under this Agreement.

 



-30-

 

 

Section 2.3.  Number of Interest Periods.

 

There may be no more than three (3) different Interest Periods outstanding at
the same time.

 

Section 2.4. Repayment of Loans.

        

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Term Loan Maturity Date.

 

Section 2.5. Prepayments.



       



Subject to Section 5.4., the Borrower may prepay any Loan at any time subject to
(i) payment of applicable LIBOR breakage fees and (ii) payment of the applicable
Prepayment Premium. The Borrower shall give the Administrative Agent at least 3
Business Days prior written notice of the prepayment of any Loan. Each voluntary
prepayment of Loans shall be in an aggregate minimum amount of $25,000,000 and
integral multiples of $10,000,000 in excess thereof.

 

Section 2.6. Continuation.

       



So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.

 



Section 2.7. Conversion.

      

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 11:00 a.m.
Central time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 



-31-

 

 

Section 2.8. Notes.

       

(a)           Notes. Except in the case of a Term Loan Lender that has notified
the Administrative Agent in writing that it elects not to receive a Term Note,
the Term Loan made by a Term Loan Lender shall, in addition to this Agreement,
also be evidenced by a Term Note, payable to the order of such Term Loan Lender
in a principal amount equal to the amount of its Term Loan and otherwise duly
completed.

 

(b)           Records. The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.9. Reserved.

 

Section 2.10. Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

Section 2.11. Request for Increase.

 

(a)           Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
make an election to request an increase in the total amount of Term Loans
available to Borrower from all Lenders, provided that any individual increase
shall not be less than $50,000,000 and the aggregate amount of all increases
shall not exceed $100,000,000, provided, further, that, after giving effect to
such increase, the amount of Term Loans available to Borrower from all Lenders
shall not exceed $300,000,000 less the amount of any prepayments. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders) as to whether it intends to seek
approval for increasing its Term Loans.

 



-32-

 

 

(b)           Lender Elections to Increase. Each Lender may decline or elect to
participate in such requested increase in the total amount of Term Loans of all
Lenders in its sole discretion, and each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Term
Loans and, if so, whether by an amount equal to, greater than, or less than its
Pro Rata Share of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Term Loans.

 

(c)           Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

 

(d)           Effective Date and Allocations. If the Total Credit Exposure of
any Lenders is increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase to the extent required under such Loan
Party’s Organization Documents, and (y) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article VII and the other Loan Documents are true
and correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
2.11, the representations and warranties relating to financial statements shall
be deemed to refer to the most recent statements furnished, and (B) no Default
exists. The Borrower shall prepay any Loans outstanding on the Increase
Effective Date to the extent necessary to keep the outstanding Loans ratable
with any revised Pro Rata Shares arising from any nonratable increase in the
Term Loans of any Lender under this Section, and each Loan Party shall execute
and deliver such documents or instruments as the Administrative Agent may
require to evidence such increase in the Term Loans of any Lender and to ratify
each such Loan Party’s continuing obligations hereunder and under the other Loan
Documents, and shall pay such fees as may be due pursuant to the terms of the
Fee Letters or subsequent fee letters if applicable.



 



-33-

 

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1. Payments.

      

(a)           Payments by Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than 1:00
p.m. Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Each payment received by the Administrative
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender by wire transfer of immediately available funds in accordance
with the wiring instructions provided by such Lender to the Administrative Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2. Pro Rata Treatment.

 



Except to the extent otherwise provided herein: (a) the making of Term Loans
under Section 2.1.(a) shall be made from the Term Loan Lenders, pro rata
according to the amounts of their respective Term Loan Commitments; (b) each
payment or prepayment of principal of Term Loans shall be made for the account
of the Term Loan Lenders pro rata in accordance with the respective unpaid
principal amounts of the Term Loans held by them; (c) each payment of interest
on Term Loans shall be made for the account of the Term Loan Lenders, as
applicable, pro rata in accordance with the amounts of interest on such Term
Loans, as applicable, then due and payable to the respective Lenders; (d) the
Conversion and Continuation of Term Loans of a particular Type (other than
Conversions provided for by Sections 5.1.(c) and 5.5.) shall be made pro rata
among the Term Loan Lenders, as applicable, according to the amounts of their
respective Term Loans, as applicable, and the then current Interest Period for
each Lender’s portion of each such Loan of such Type shall be coterminous.

 

Section 3.3. Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2. or Section
11.5., as applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 11.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

 

-34-

 



 

Section 3.4. Several Obligations

        

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5. Fees.

 



(a)           Closing Fee. On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

(b)           Ticking Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender (in accordance with each Lender’s Pro Rate Share)
an unused fee (the “Ticking Fee”) on the average daily amount of the undrawn
portion of the Term Loan commencing on the Effective Date and until the earlier
of the time the Term Loan is fully disbursed or the occurrence of the Term Loan
Draw Deadline. The Ticking Fee shall be due and payable quarterly in arrears on
the last Business Day of March and June, 2015, and on the Term Loan Draw
Deadline. The Ticking Fee shall be calculated quarterly in arrears, and shall be
a percentage equal to twenty-five basis points (0.25%) per annum.

 

(c)           Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the
applicable Fee Letter and as may be otherwise agreed to in writing from time to
time by the Borrower and the Administrative Agent.

 

Section 3.6. Computations.

 



Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7. Usury.

       

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Laws and, if any such
payment is paid by the Borrower or any other Loan Party or received by any
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the respective Lender in writing that the Borrower
elects to have such excess sum returned to it forthwith. It is the express
intent of the parties hereto that the Borrower not pay and the Lenders not
receive, directly or indirectly, in any manner whatsoever, interest in excess of
that which may be lawfully paid by the Borrower under Laws. The parties hereto
hereby agree and stipulate that the only charge imposed upon the Borrower for
the use of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.2.(a)(i) through (iv). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 



-35-

 

 

Section 3.8. Statements of Account.

 



The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9. Defaulting Lenders.

 



Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Laws:

 

(a)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.

 

(b)           Defaulting Lender Waterfall. Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 



-36-

 

 

(c)           Certain Fees.

 

(i)             No Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5.(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(ii)            With respect to any Fee not required to be paid to any
Defaulting Lender pursuant to the immediately preceding clauses (i), the
Borrower shall not be required to pay the remaining amount of any such Fee.

 

(d)           Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective pro rata
shares, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(e)           Purchase of Defaulting Lender’s Commitment. During any period that
a Lender is a Defaulting Lender for which it has an unfunded Commitment, the
Borrower may, by the Borrower giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Commitment and Loans to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.5.(b). No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee. In addition, any Lender who is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire the face amount of all or a portion of such Defaulting Lender’s
Commitment and Loans via an assignment subject to and in accordance with the
provisions of Section 13.5.(b). In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

 



-37-

 

 

Section 3.10. Taxes.

 



(a)           Laws. For purposes of this Section, the term “Laws” includes
FATCA.

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Laws. If any Laws (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Laws and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower or other applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Laws, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
13.5. relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 



-38-

 

 

(g)           Status of Lenders.

 

(i)             Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)             in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or one or two
originals if requested by the Borrower or the Administrative Agent) of a
properly completed and executed IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)            an electronic copy (or one or two originals if requested by the
Borrower or the Administrative Agent) of a property completed and executed IRS
Form W-8ECI;

 



-39-

 

 

(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit [G]-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) two
property completed and executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(IV)          to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or one or two originals if requested by the Borrower or the
Administrative Agent) of a properly completed and executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit [G]-2 or Exhibit
[G]-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit [G]-4 on behalf of
each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Laws as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Laws to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Laws and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 



-40-

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)             Survival. Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE IV. ADDITION AND REMOVAL OF UNENCUMBERED PROPERTIES

 



Section 4.1. Addition of Unencumbered Properties.



 

The Borrower may at any time and from time to time designate additional
Unencumbered Properties meeting the definition of an Unencumbered Property by
providing an updated Schedule 7.1(s) and the appropriate Subsidiary Guarantees,
at which time such additional Unencumbered Properties shall be included for
purposes of determining the Borrower’s compliance with the financial covenants
under Sections 10.1(f), (g) and (h) and the amount that may be borrowed
hereunder.

 

Section 4.2. Removal of Unencumbered Properties.

 

The Borrower may at any time and from time to time remove Unencumbered
Properties by providing an updated Schedule 7.1(s) reflecting which Properties
will no longer constitute Unencumbered Properties; provided that in connection
therewith the Borrower shall certify to the Administrative Agent that, following
removal of such Unencumbered Property, the Borrower continues to comply with
Sections 10.1(f), (g) and (h) and, provided Borrower complies with Sections
10.1(f), (g) and (h) and there is no Event of Default at such time, such
Property shall no longer constitute an Unencumbered Property for purposes
hereof.

 



-41-

 

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1. Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy. If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
Each Lender agrees that, in the event that it submits any demand for payment
under this Section 5.1(a) it shall, as part of making such demand, have made a
good faith determination (which determination shall be conclusive), that it is
concurrently making similar demands of other (but not necessarily all) customers
similar situated.

 

(b)           Additional Costs. If any Regulatory Change shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR);

 



(ii)            subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan or of
maintaining its obligation to make any such LIBOR Loan, or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered. Each Lender agrees that any cost being asserted by Lender
pursuant to this Section 5.1(b) shall be consistent with the costs being
assessed against other (but not necessarily all) borrowers are similarly
situated to Borrower.

 

(c)           Intentionally Omitted.

 

(d)           Notification and Determination of Additional Costs. Each of the
Administrative Agent, and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent and
each Lender, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender to the Administrative Agent as well) a certificate setting
forth the basis and amount of each request for compensation under this Section.
Such certificate shall be prima facie evidence of the accuracy thereof. The
Borrower shall pay the Administrative Agent and or any such Lender, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 



-42-

 

 

(e)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Regulatory Change giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Regulatory Change giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 5.2. Suspension of LIBOR Loans.

 



Anything herein to the contrary notwithstanding, if, prior to the determination
of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines that reasonable and
adequate means do not exist for the ascertaining LIBOR for such Interest Period
(and makes a similar determination with respect to other similar facilities with
respect to which it is acting as agent); or

 

(b)           the Administrative Agent is advised by the Requisite Lenders that
LIBOR for the applicable Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their LIBOR Loans
for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3. Illegality.



 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine that any Laws have made it unlawful for such Lender to
honor its obligation to make or maintain LIBOR Loans hereunder, provided Lender
has made a similar determination with respect to similarly situated loans, then
such Lender shall promptly notify the Borrower thereof (with a copy of such
notice to the Administrative Agent) and such Lender’s obligation to make or
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended, until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5. shall be applicable).

 



-43-

 

 

Section 5.4. Compensation.

 



The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine (which determination shall be prima
facie evidence) shall be sufficient to compensate such Lender for any loss, cost
or expense (but excluding loss of profit) attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

 

Section 5.5.       Treatment of Affected Loans.

 

(a)           If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.2., or Section 5.3. on such earlier date as such Lender or
the Administrative Agent, as applicable, may specify to the Borrower (with a
copy to the Administrative Agent, as applicable)) and, unless and until such
Lender or the Administrative Agent, as applicable, gives notice as provided
below that the circumstances specified in Section 5.2. or Section 5.3. that gave
rise to such Conversion no longer exist:

 

(i)             to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)            all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.2. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender or the Administrative Agent, as applicable, agrees to do promptly
upon such circumstances ceasing to exist) at a time when LIBOR Loans made by
other Lenders are outstanding, then such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 



-44-

 

 

Section 5.6.       Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 5.1, (b) any Lender
gives a notice under Section 5.3, (c) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.10, or (d) any Lender becomes a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment and all of its interests, rights and obligations
under the Agreement and all Loan Documents to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.5.(b) for a purchase price
equal to (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) any accrued but unpaid interest thereon and accrued
but unpaid fees owing to the Affected Lender, or any other amount as may be
mutually agreed upon by such Affected Lender and Eligible Assignee. Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender, any other Lender
or any Titled Agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period
up to the date of replacement.

 

Section 5.7.       Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to eliminate or reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender.

 

Section 5.8.       Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under Section 5.4 shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
Section 5.4.

 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.       Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, as the making of a Loan, is subject to the satisfaction
or waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)             counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)            Term Notes executed by the Borrower, payable to each applicable
Lender (excluding any Lender that has requested that it not receive Notes) and
complying with the terms of Section 2.8.(a);

 



-45-

 

 

(iii)           the Guaranty executed by each of the Guarantors initially to be
a party thereto;

 

(iv)          an opinion of Bryan Cave LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and acceptable to the
Administrative Agent;

 

(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified by the Secretary of State of the state of formation of such Loan Party
(with respect to Borrower and the Trust Guarantor certified within the prior 75
days, and for all other Loan Parties certified as of a date acceptable to the
Administrative Agent);

 

(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued within the prior 75 days by the Secretary
of State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued
within the prior 75 days by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Loan Party is required to
be so qualified and where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

 

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;

 

(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(ix)          a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending September 30, 2014, taking into account the
amount of the disbursement to be made on the Effective Date and the outstanding
balance under the Existing Credit Agreement;

 

(x)           a Disbursement Instruction Agreement effective as of the Agreement
Date;

 

(xi)          the Fee Letter;

 

(xii)         evidence that the Fees, if any, then due and payable under Section
3.5., together with all other fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, pursuant to the
terms hereof, including without limitation, the fees and expenses of counsel to
the Administrative Agent, have been paid; and

 

(xiii)        such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 



-46-

 

 

(b)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(c)           the Borrower, the other Loan Parties and the other Subsidiaries
shall have received all approvals, consents and waivers, required as of the
Effective Date, and shall have made or given all necessary filings and notices
as shall be required to consummate the transactions contemplated hereby as of
the Effective Date without the occurrence of any material default under,
conflict with or violation of (A) any Laws or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound; and

 

(d)           the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

Section 6.2.       Conditions Precedent to All Loans



 

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1. as of the First Credit Event, the obligations of Lenders to make
any Loans are subject to the further conditions precedent that: (a) no Default
or Event of Default shall exist as of the date of the making of such Loan or
would exist immediately after giving effect thereto; and (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party, shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of the date of the making of such
Loan with the same force and effect as if made on and as of such date except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. In addition, the Borrower shall
be deemed to have represented to the Administrative Agent and the Lenders at the
time any Loan is made that all conditions to the making of such Loan contained
in this Article VI. have been satisfied, including those contained in the
preceding sentence. Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders that the conditions precedent for initial Loans set forth in Sections
6.1. and 6.2. that have not previously been waived by the Lenders in accordance
with the terms of this Agreement have been satisfied.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.       Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

 



-47-

 

 

(a)           Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

(b)           Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
the conflict or breach of which under the foregoing clauses (i) and/or (ii)
would reasonably be expected to have a Material Adverse Effect; or (c) violate
any Law.

 

(c)           Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
with respect to notices which have already been given or where the failure to
obtain any of the foregoing would not have a Material Adverse Effect.

 

(d)           Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

(e)           Financial Statements; No Material Adverse Effect.

 

(i)             The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present, in all material
respects, the financial condition of the Consolidated Group as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(ii)            The unaudited consolidated balance sheets of the Consolidated
Group dated September 30, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(iii)           Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had a Material Adverse Effect.

 



-48-

 



 

(f)            Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 7.1(f), either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(g)           No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

(h)           Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property material to its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. No Unencumbered Property is
subject to any Liens, other than Permitted Encumbrances.

 

(i)             Environmental Compliance. The Borrower and its Subsidiaries
normally conduct, prior to the acquisition of any Property, a customary review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on such
Property, and as a result thereof the Borrower has reasonably concluded that
such Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(j)             Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP, or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 



(k)           ERISA Compliance.

 

(i)             Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) each Pension Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws and (ii) each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination, opinion
or advisory letter from the Internal Revenue Service to the effect that the form
of such Pension Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by, or shall be timely submitted to,
the Internal Revenue Service, and, to the best knowledge of the Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

 



-49-

 

 

(ii)            There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

 

(iii)           Except as would not be reasonably expected to result in a
Material Adverse Effect, (i) no ERISA Event has occurred, and neither the
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that would reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under Section 412 of the Internal Revenue Code or
Section 302 of ERISA in respect of each Pension Plan, and no waiver of the
minimum funding standards applicable to a Pension Plan has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(l)             Subsidiaries; Equity Interests. As of the Effective Date,
Schedule 7.1(l) sets forth the owners of outstanding Equity Interests in each
Subsidiary Guarantor and such Equity Interests have been validly issued, are
fully paid and nonassessable and are owned by the party shown on Schedule 7.1(l)
free and clear of all Liens, other than Permitted Encumbrances. A majority of
the Equity Interests in Borrower are owned by the Trust.

 

(m)          Margin Regulations; Investment Company Act.

 

(i)             The Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(ii)            None of the Borrower, any Person Controlling the Borrower, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act.

 



-50-

 

 

(n)           Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. The reports, financial statements,
certificates and other information furnished in writing by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Administrative Agent and the
Lenders that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results
and the differences may be material).

 

(o)           Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, with respect to all such
non-compliance by all such Subsidiaries would not reasonably be expected to have
a Material Adverse Effect.

 

(p)           Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is 20-2675640.

 

(q)           Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or are licensed to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are material to
their respective businesses, except where the failure would not reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person, except for any infringement that individually or in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect.

 



(r)            REIT Status. The Trust is qualified to elect or has elected
status as a real estate investment trust under Section 856 of the Code and
currently is in compliance in all material respects with all provisions of the
Code applicable to the qualification of the Trust as a real estate investment
trust.

 

(s)           Unencumbered Properties. Schedule 7.1(s) hereto contains a
complete and accurate description of Unencumbered Properties designated by the
Borrower to constitute Unencumbered Properties hereunder as of the Effective
Date and as supplemented from time to time in connection with the delivery of a
Compliance Certificate pursuant to Section 9.3 hereof or as set forth in Section
4.1 or 4.2 and upon the inclusion or removal of a Property as an Unencumbered
Property for purposes of the financial covenants contained in Section 10.1,
including the entity that owns each Unencumbered Property. With respect to each
Property identified from time to time as an Unencumbered Property, Borrower
hereby represents and warrants as follows except to the extent the failure to
comply with any of the following would not have a material adverse effect on the
value of the Unencumbered Property or to the extent disclosed in writing to the
Lenders and approved by the Requisite Lenders (which approval shall not be
unreasonably withheld):

 



-51-

 

 

(i)             No portion of any improvement on the Unencumbered Property is
located in an area identified by the Secretary of Housing and Urban Development
or any successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area,
Borrower or the applicable Subsidiary, to the extent the same is available on
commercially reasonable terms, has obtained and will maintain insurance coverage
for flood and other water damage in the amount of the replacement cost of the
improvements at the Unencumbered Property.

 

(ii)            To the Borrower’s knowledge, the Unencumbered Property and the
present use and occupancy thereof are in material compliance with all applicable
zoning ordinances (without reliance upon adjoining or other properties),
building codes, land use and Environmental Laws (“Applicable Laws”).

 

(iii)           The Unencumbered Property is served by all utilities required
for the current use thereof. All utility service is provided by public utilities
and the Unencumbered Property has accepted or is equipped to accept such utility
service.

 

(iv)          Except with respect to Assets Under Development, all public roads
and streets necessary for service of and access to the Unencumbered Property for
the current use thereof have been completed, are serviceable and all-weather and
are physically and legally open for use by the public.

 

(v)           The Unencumbered Property is served by public water and sewer
systems or, if the Unencumbered Property is not serviced by a public water and
sewer system, such alternate systems are adequate and meet, in all material
respects, all requirements and regulations of, and otherwise complies in all
material respects with, all Applicable Laws with respect to such alternate
systems.

 

(vi)          Borrower is not aware of any material latent or patent structural
defect in the Unencumbered Property. The Unencumbered Property is free of damage
and waste that would materially and adversely affect the value of the
Unencumbered Property (other than any casualty loss being handled in accordance
with the Loan Documents or condemnation proceedings being handled in accordance
with Loan Documents) and is in adequate repair for its intended use. The
Unencumbered Property is free from material damage caused by fire or other
casualty (other than any casualty loss being handled in accordance with the Loan
Documents). There is no pending or, to the actual knowledge of Borrower,
threatened condemnation proceedings affecting the Unencumbered Property, or any
material part thereof.

 

(vii)         To Borrower’s knowledge, all liquid and solid waste disposal,
septic and sewer systems located on the Unencumbered Property are in a condition
and repair adequate for its intended use and, to Borrower’s knowledge, in
material compliance with all Applicable Laws with respect to such systems.

 

(viii)        All improvements on the Unencumbered Property lie within the
boundaries and building restrictions of the legal description of record of the
Unencumbered Property other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Property, no such improvements
encroach upon easements benefiting the Unencumbered Property other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Property and no improvements on adjoining properties encroach
upon the Unencumbered Property or easements benefiting the Unencumbered Property
other than encroachments that do not materially adversely affect the use or
occupancy of the Unencumbered Property. All access routes that materially
benefit the Unencumbered Property are available to Borrower or the applicable
Subsidiary of the Borrower, constitute permanent easements that benefit all or
part of the Unencumbered Property or are public property, and the Unencumbered
Property, by virtue of such easements or otherwise, is contiguous to a
physically open, dedicated all weather public street, and has any necessary
permits for ingress and egress.

 



-52-

 

 

(ix)          There are no material delinquent taxes, ground rents, water
charges, sewer rents, assessments, insurance premiums, leasehold payments, or
other outstanding charges affecting the Unencumbered Property except to the
extent such items are being contested in good faith and as to which adequate
reserves have been provided.

 

(x)           Each Unencumbered Property satisfies each of the requirements set
forth in the definition of “Unencumbered Property”.

 

(xi)          A breach of any of the representations and warranties contained in
this Section 7.1(s) with respect to a Property shall disqualify such Property
from being an Unencumbered Property for so long as such breach continues (unless
otherwise approved by the Requisite Lenders) but shall not constitute a Default
(unless the elimination of such Property as an Unencumbered Property results in
a Default under one of the other provisions of this Agreement).

 

(t)            Anti-Corruption. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions. and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

(u)           Solvency. The Borrower is Solvent, and the Borrower, each other
Loan Party, and the other members of the Consolidated Group, on a consolidated
basis, are Solvent.

 

(v)           Affiliate Transactions. Except as permitted by Section 10.9. or as
otherwise set forth on Schedule10.9, none of the Borrower, any other Loan Party
or any other Subsidiary is a party to or bound by any agreement or arrangement
with any Affiliate.

 

(w)           OFAC. None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 



-53-

 

 

Section 7.2.       Survival of Representations and Warranties, Etc.

 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and at and as of the date of the occurrence of each Credit Event
(excluding a Credit Event under (b) or (c) of the definition hereof), except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 8.1.       Preservation of Existence and Similar Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 10.4 or with respect
to a Subsidiary, where the failure would not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

 

Section 8.2.       Compliance with Laws.

 

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply with all Laws, including the obtaining of all Governmental
Approvals, unless the Laws are being contested in good faith by governmental
proceeding diligently pursued; in each case where the failure of which to comply
could reasonably be expected to have a Material Adverse Effect.

 

Section 8.3.       Maintenance of Property.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; provided that this Section shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Borrower has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 8.4.       Reserved.

 



-54-

 

 

Section 8.5.       Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party to maintain with insurance
companies not Affiliates of the Borrower that the Borrower reasonably believes
to be financially sound and reputable, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons. The Borrower shall from time to time deliver to the Administrative
Agent upon request a detailed list, together with certificates of insurance then
in effect, stating the names of the insurance companies, the amounts and
premiums of the insurance, the dates of the expiration thereof and the
properties of each Loan Party and each other Subsidiary and risks covered
thereby.

 

Section 8.6.       Payment of Taxes.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge as the same shall become due and payable all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (b) the
failure to do so would not have a Material Adverse Effect.

 

Section 8.7.       Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Trust, Borrower or such Subsidiary, as the case may be. The Borrower shall
permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided the Borrower is given the
opportunity to be present for such discussions), all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that unless an
Event of Default exists the Borrower shall not be required to pay for such
inspection.

 

Section 8.8.       Use of Proceeds.

 



The Borrower will use the proceeds of Loans only (a) to finance acquisitions
unless prohibited under this Agreement; (b) to finance capital expenditures and
the repayment of Indebtedness of the Borrower and its Subsidiaries; and (c) to
provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries, including, but not limited to debt refinancing, property
acquisitions, new construction, renovations, capital expenditures, expansions,
tenant improvement, leasing commissions, refinancing of existing lines,
financing acquisition of Investments permitted hereunder, dividends, redemptions
and closing costs and equity investments primarily associated with commercial
real estate property acquisitions or refinancings. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to (i) refinance any commercial paper or (ii) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.

 



-55-

 

 

Section 8.9.       Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all tenants occupying, using or present on the Properties to comply, with
all Environmental Laws, in each case where the failure to comply could
reasonably be expected to have a Material Adverse Effect. The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply in all material respects with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws, the failure of which could reasonably be expected to have a
Material Adverse Effect. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws, the failure of which could
reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 8.10.    Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 8.11.    Intentionally Deleted.

 

Section 8.12.    REIT Status.

 

The Trust shall use commercially reasonable efforts to maintain its status as,
and election to be treated as, a REIT under the Internal Revenue Code.

 

Section 8.13.    Guarantors.

 

(a)           The Borrower shall cause each of its Subsidiaries that owns a
Property that is included as an Unencumbered Property and so designated by
Borrower for purposes of determining Borrower’s compliance with the financial
covenants contained in this Agreement to execute and deliver to the
Administrative Agent a Subsidiary Guaranty. For any Property added to the pool
of Unencumbered Properties after the date hereof (unless owned by an Exchange
Fee Titleholder), Borrower shall cause the Subsidiary owning such Unencumbered
Property to execute and deliver to the Administrative Agent, on or prior to the
date that such Property is included as an Unencumbered Property for purposes of
determining Borrower’s compliance with the financial covenants contained in this
Agreement, a joinder in the Subsidiary Guaranty, together with supporting
organizational and authority documents and opinions similar to those provided
with respect to the Borrower and the initial Subsidiary Guarantors. If Borrower
designates a Property that is owned by an Exchange Fee Titleholder to be
included as an Unencumbered Property, then the Subsidiary of Borrower that is
master leasing such Property shall execute a joinder to the Subsidiary Guaranty
and shall be a Subsidiary Guarantor during the period of time that the exchange
is pending. Upon completion or termination of the reverse exchange, if Borrower
desires the applicable Property to remain an Unencumbered Property, Borrower, or
a Subsidiary of Borrower shall acquire all of the ownership interests of the
Exchange Fee Titleholder or title to such Unencumbered Property and at such time
the entity that was previously the Exchange Fee Titleholder, but has become a
Subsidiary of the Borrower, or if fee title is acquired, the Subsidiary
acquiring fee title will execute a joinder to the Subsidiary Guaranty and become
a Subsidiary Guarantor, and the entity that had previously been master leasing
such Property shall be automatically released from the Subsidiary Guaranty.

 



-56-

 

  

(b)           The Subsidiary Guarantors may be released at the request of the
Borrower once the Borrower or the Trust receives investment grade ratings from
two of S&P, Moody’s or Fitch, provided that such Subsidiary Guarantors are also
released from any other unsecured debt or guaranties of Indebtedness. Following
such release, any Subsidiary that (x) owns any property that is an Unencumbered
Property and (y) has any outstanding recourse Indebtedness shall be required to
be a Subsidiary Guarantor in order for such property to be treated as an
Unencumbered Property. In addition, once the Borrower or the Trust receives
investment-grade ratings from two of S & P, Moody’s or Fitch, the Subsidiary or
master lessee if such property is owned by an Exchange Fee Titleholder owning
any Unencumbered Property shall no longer be required to be a Subsidiary
Guarantor unless such entity has outstanding recourse indebtedness.

 

A Subsidiary Guarantor shall be automatically released from its obligations
under the Subsidiary Guaranty if (i) there is no Event of Default (or event
which, upon expiration of an applicable cure period, will become an Event of
Default), and (ii) Borrower delivers an updated Compliance Certificate to
Administrative Agent demonstrating compliance with all financial covenants
contained in 10.1 and this Agreement without the inclusion of the Unencumbered
Property owned by such Subsidiary (or Exchange Fee Titleholder if the Subsidiary
Guarantor is the master lessee) in the calculation of Borrower’s compliance with
any of the foregoing covenants pertaining to Unencumbered Properties, and
representing and warranting that based on the information as of the end or the
prior quarter, but without counting the Unencumbered Property owned by the
Subsidiary Guarantor being released (or owned by the Exchange Fee Titleholder if
the Subsidiary Guarantor being released is the master lessee) as an Unencumbered
Property, Borrower will continue to comply with all of the financial covenants
in this Agreement upon release of such Unencumbered Property and such Subsidiary
Guarantor. A Subsidiary that became a party to the Subsidiary Guaranty because
it was master leasing a Property owned by an Exchange Fee Titleholder shall be
released in accordance with Section 8.13(b) upon delivery of a joinder to the
Subsidiary Guaranty by the Exchange Fee Titleholder once it becomes a Subsidiary
of the Borrower, or an election by Borrower to cause such Property to cease to
be an Unencumbered Property in accordance with the terms of this Agreement.
Subject to the foregoing, the Administrative Agent shall, from time to time,
upon request from the Borrower, execute and deliver to the Borrower a written
acknowledgement that a Subsidiary Guarantor has been released from its
obligations under the Subsidiary Guaranty and the Lenders hereby authorize the
Administrative Agent to deliver such acknowledgement.

 

Section 8.14.    Investor Guaranties.

 

The Administrative Agent and the Lenders have agreed to accept from time to
time, upon the request of Borrower, one or more Investor Guaranties. No Investor
Guarantor shall be a person with whom Administrative Agent or any Lender is
prohibited by applicable law from doing business, and Borrower shall deliver
such information as Administrative Agent may reasonably request to verify the
foregoing.

 



-57-

 

 

Section 8.15.    Notices. Promptly notify the Administrative Agent and each
Lender:

 

(a)                 of the occurrence of any Default;

 

(b)                 of any matter that has resulted in a Material Adverse
Effect, including (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)                 of the occurrence of any ERISA Event that would reasonably
be expected to result in a Material Adverse Effect; and

 

(d)                 of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 8.15 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.15(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 9.1.       Quarterly Financial Statements.

 

As soon as available, but in any event not later than 60 days after the close of
each of the first three fiscal quarters and not later than 90 days after the
close of the last fiscal quarter of any fiscal year, for the Consolidated Group,
an unaudited internally prepared consolidated balance sheet as of the close of
each such period and the related unaudited internally prepared consolidated
statements of income and retained earnings and of cash flows of the Consolidated
Group for such period and the portion of the fiscal year through the end of such
period, setting forth in each case in comparative form the figures for the
previous year, all certified by the Borrower’s chief financial officer or chief
accounting officer

 

Section 9.2.       Year End Statements.

 

As soon as available, but in any event not later than 120 days after the close
of each fiscal year, for the Consolidated Group, audited financial statements,
including a consolidated balance sheet as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, prepared by
KPMG LLC or other independent certified public accountants of nationally
recognized standing.

 

Section 9.3.       Compliance Certificate.

 

Concurrently with any delivery of financial statements under Sections 9.1 and
9.2 above, a Compliance Certificate, substantially in the form of Exhibit I, (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating whether the Borrower is in compliance with Sections 10.1 and 10.8,
including an update of Schedule 7.1(s) listing all of the Unencumbered
Properties as of such date, and (iii) stating whether any material change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 9.2 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 



-58-

 

 

Section 9.4.       Other Information.

 

(a)             Concurrently with the quarterly financial statements required
under Section 9.1 above, a schedule of the Unencumbered Properties comprising
the Total Unencumbered Property Pool Value, summarizing total revenues,
expenses, and Unencumbered Property NOI;

 

(b)             Promptly following any request thereafter, copies of all
periodic and regular reports, registration statements (without exhibits unless
expressly requested by Administrative Agent) and prospectuses and all amendments
thereto filed by the Trust, the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Trust to its
shareholders generally, as the case may be;

 

(c)             Within 30 days after the close of each fiscal year, annual
projections (cash flow and operating income) for Borrower in a form and content
reasonably acceptable to Administrative Agent.;

 

(d)             Promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Trust,
the Borrower or any Subsidiary, or compliance with the terms of this Agreement,
pursuant to a reasonable and customary request from the Administrative Agent or
any Lender;

 

(e)              Following any election to use the Ratings Based Pricing Grid,
promptly, upon any change in the Borrower’s Credit Rating, a certificate stating
that the Borrower’s Credit Rating has changed and the new Credit Rating that is
in effect; and

 

(f)               Promptly, upon each request, information identifying the
Borrower as a Lender may request in order to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.

 

The Borrower may, in its sole discretion, satisfy its obligations under Sections
9.1 and 9.2 by filing with the SEC Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q and such other reports on other forms as may be appropriate
at such times and in accordance with the SEC’s rules and the instructions
accompanying such forms.

 

Documents required to be delivered pursuant to Section 9.1 or Section 9.2 or
Section 9.4(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Schedule 9.4; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 



-59-

 

 

Section 9.5.       Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
may be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender pursuant to Article
II. (provided such notices may be by e-mail) and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered 24 hours
after the date and time on which the Administrative Agent or the Borrower posts
such documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 11:00 a.m. Central time on
the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 9.6.       Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
that are not Public Information as “Private Information” or “Confidential”. For
purposes of this Section 9.6 the term “Public Information” shall mean
Information Materials that are available to the public with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws.

 



-60-

 

 

Section 9.7.       USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender may from time-to-time reasonably
request, and the Borrower shall, and shall cause the other Loan Parties to,
provide promptly upon any such reasonable request to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 10.1.    Financial Covenants.

 

(a)              Consolidated Tangible Net Worth. The Borrower shall not permit
Consolidated Tangible Net Worth on the date of determination to be less than
$904,166,807 (which is 70% of Consolidated Tangible Net Worth as of September
30, 2014) plus seventy percent (70%) of the aggregate proceeds received by the
Borrower or the Trust (net of reasonable related fees and expenses and net of
any redemption of shares, units or other ownership interests in Borrower or the
Trust during such period) in connection with any offering of stock or other
equity after September 30, 2014.

 

(b)             Consolidated Fixed Charge Coverage Ratio. The Borrower shall not
permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.5 to 1.0
at any date of determination, determined based on information for the most two
recent quarters annualized.

 

(c)             Consolidated Leverage Ratio. The Borrower shall not permit
Consolidated Leverage Ratio to be more than sixty percent (60%) at any date of
determination, provided that the Consolidated Leverage Ratio may increase to up
to sixty five percent (65%) for up to four (4) consecutive quarters commencing
with the fiscal quarter immediately following a Material Acquisition.

 

(d)             Total Secured Indebtedness. The Borrower shall not permit Total
Secured Indebtedness to exceed forty-five percent (45%) of Total Asset Value at
any date of determination; provided, that the maximum percentage shall increase
to fifty percent (50%) for up to four consecutive quarters commencing with the
fiscal quarter immediately following a Material Acquisition that is financed by
secured debt.

 

(e)             Secured Recourse Indebtedness. The Borrower shall not permit
Total Secured Recourse Indebtedness to exceed ten percent (10%) of Total Asset
Value on the date of determination, excluding recourse associated with interest
rate hedges.

 

(f)              Unsecured Interest Coverage Ratio The Borrower shall not permit
the Unsecured Interest Coverage Ratio to be less than 2.0 to 1.0 at any date of
determination.

 

(g)             Maximum Unencumbered Asset Pool Leverage Ratio. The Borrower
shall not permit the Unencumbered Asset Pool Leverage Ratio on the date of
determination to be more than sixty percent (60%), provided that the maximum
percentage increase to 65% for up to four consecutive quarters commencing with
the fiscal quarter immediately following a Material Acquisition.

 



-61-

 

 

(h)             Unencumbered Property Pool Criteria. The Borrower shall comply
with the following requirements regarding Unencumbered Properties:

 

(i)                   There must be a minimum of $100,000,000 in Total
Unencumbered Property Pool Value at all times;

 

(ii)                 There must be at least ten (10) Unencumbered Properties;

 

(iii)                No single Unencumbered Property shall account for more than
twenty five percent (25%) of Total Unencumbered Property Pool Value except that
with respect to the Properties occupied by Sybase and Northrop and any Property
leased to tenant(s) with an Investment Grade Rating, any such Property may
account for up to thirty percent (30%) of Total Unencumbered Property Pool
Value, and any amount in excess of such applicable percentage set forth above
shall be disregarded for purposes of determining Total Unencumbered Property
Pool Value and Unencumbered Property NOI, but shall not constitute a Default
hereunder;

 

(iv)               The percentage of Total Unencumbered Property Pool Value
attributable to Unencumbered Property NOI from a single tenant shall not exceed
thirty percent (30%) if the tenant has an Investment Grade Rating (or another
comparable tenant reasonably approved by the Requisite Lenders for treatment as
an investment grade tenant for the purpose of this provision) and twenty percent
(20%) for all other tenants (other than Sybase, which shall be deemed to have an
Investment Grade Rating for purposes of this Section) and any amount in excess
of thirty percent (30%) (or 20%, as applicable) shall be disregarded for
purposes of determining Total Unencumbered Property Pool Value and Unencumbered
Property NOI, but shall not constitute a Default hereunder.

 

(v)                 No single metropolitan statistical area shall comprise more
than thirty-five percent (35%) of the aggregate Unencumbered Property NOI for
all Unencumbered Properties and any amount in excess of thirty-five percent
(35%) shall be disregarded for purposes of determining Total Unencumbered
Property Pool Value and Unencumbered Property NOI, but shall not constitute a
Default hereunder.

 

(vi)               The percentage of the Total Unencumbered Property Pool Value
attributable to unencumbered First Mortgage Investments shall not exceed ten
percent (10%) and any amount in excess of ten percent (10%) shall be disregarded
for purposes of determining Total Unencumbered Property Pool Value and
Unencumbered Property NOI, but shall not constitute a Default hereunder.

 

(a)           Exchange Properties.

 

(i)             For purposes of calculation of the applicable financial
covenants set forth in Section 10.1 the Borrower and its Subsidiaries shall be
given credit for properties held by an Exchange Fee Titleholder pursuant to an
exchange that qualifies, qualified or is intended to qualify as a reverse
exchange under Section 1031 of the Code (including in the event any such
property is subject to a mortgage in favor of, or for the benefit of, the
Borrower or any of its Subsidiaries). Each such property shall be treated as if
owned by a member of the Consolidated Group for financial covenant calculation
purposes with respect to the Loan.

 



-62-

 

 

(ii)            For purposes of calculating the financial covenants in Section
10.1 (a) - (e) above, each Exchange Property shall also be treated as if owned
by a member of the Consolidated Group; except that for purposes of financial
covenants in Sections 10.1 (c), (d) and (e), only the pro rata share
(corresponding to the pro rata share of the beneficial ownership interests in
the Exchange Property Owner that are owned by the Consolidated Group) of the
Property Value and Indebtedness associated with such Exchange Property shall be
counted in the calculation of the financial covenants.

 



Section 10.2. Intentionally Deleted.

 

Section 10.3. Intentionally Deleted.

 





Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.



 



The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)                 any Person may merge or consolidate with or into (i) the
Borrower or the Trust, provided that the Borrower or the Trust, as applicable,
shall be the continuing or surviving Person and there is no Change of Control,
or (ii) any one or more other Subsidiaries, including newly formed Subsidiaries,
provided that when any Subsidiary Guarantor is merging or consolidating with or
into another Subsidiary that is not a Subsidiary Guarantor, the Subsidiary
Guarantor shall be the continuing or surviving Person;

 

(b)                 any Subsidiary may dissolve or liquidate, or Dispose of any,
all or substantially all of its assets (upon voluntary liquidation or
otherwise), and Borrower may Dispose of any or all of its Equity Interests in
any Subsidiary, provided that if such Subsidiary owns a Property that had been
included as an Unencumbered Property, and the Property Value of such Property
together with the Property Value of any other Unencumbered Properties being sold
in the same or related transactions is $50,000,000 or more, Borrower must
provide an updated Compliance Certificate as a condition to the dissolution,
liquidation, or Disposition being permitted hereby, demonstrating that Borrower
is in compliance with all of its covenants without including such Property as an
Unencumbered Property; and

 

(c)                 Borrower or Trust may enter into a merger in which such
entity is the survivor.

 

Section 10.5.    Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of Department of Labor regulation 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA. The Borrower shall not cause
or permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 10.6. Intentionally Omitted.

 

Section 10.7. Intentionally Omitted.

 







-63-

 



 

Section 10.8.    Restricted Payments.

 

The Borrower shall not make any Restricted Payments without the consent of the
Requisite Lenders at any time during which an Event of Default (other than an
Event of Default under clause (c) of Section 11.1) is continuing, except to the
extent necessary for the Trust to maintain its status as a real estate
investment trust.

 

Section 10.9.    Transactions with Affiliates.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, sell, lease or otherwise transfer any material property or assets
to, or purchase, lease or otherwise acquire any material property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on material terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate, (c) Restricted Payments not prohibited by Section 10.8 and
(d) pursuant to each of the agreements listed on Schedule 10.9 attached hereto
together with any amendment, modification, renewal, replacement or similar
agreement entered into on terms which are not materially less favorable (taken
as a whole) to the Borrower or the Trust than the agreements set forth on
Schedule 10.9

 

Section 10.10.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary and shall use commercially reasonable efforts not to permit any
tenant to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in material violation of any Environmental Law or
in a manner that could reasonably be expected to lead to any material
environmental claim or pose a material risk to human health, safety or the
environment, in each case to the extent any of the foregoing could reasonably be
expected to have a Material Adverse Effect. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.

 

Section 10.11.  Intentionally Deleted.

 

Section 10.12.  Sanctions. 

 

Borrower shall not permit any Loan or the proceeds of any Loan, directly or
indirectly, (a) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction, (b) to knowingly fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or (c) in any
other manner that will knowingly result in any violation by any Person
(including any Lender, any Arranger, or the Administrative Agent) of any
Sanctions.

 

Section 10.13.  Investments.

 

Borrower shall not make any Investments other than commercial Properties, Cash
Equivalents, deposit accounts and securities accounts maintained in the ordinary
course of business, except that an aggregate 30% of Total Asset Value, subject
to individual limits set forth below, may be invested in the following
categories of assets:

 



-64-

 

 

(a)                 Ownership of unimproved land on which no material
improvements have been commenced up to 5% of Total Asset Value;

 

(b)                 Ownership of Assets Under Development (which for this
purpose shall be the book value plus the budgeted cost to complete) up to 10% of
Total Asset Value;

 

(c)                 Ownership of First Mortgage Investments and Other Debt
Investments up to 15% of Total Asset Value;

 

(d)                 Investments in Unconsolidated Affiliates (including real
estate funds or privately held companies) up to 15% of Total Asset Value; and

 

(e)                 Investments in Public REIT Securities up to 10% of Total
Asset Value.

 

In the event that any Investments exceed the maximum amounts set forth above,
such excess Investments shall not constitute an Event of Default but shall be
excluded from the calculation of the financial covenants in Section 10.1.

 

Section 10.14.  Change in Nature of Business.

 

Borrower shall not engage to any material extent in any business if, as a
result, the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement.

 

ARTICLE XI. DEFAULT

 

Section 11.1.    Events of Default.

 

Each of the following shall constitute an Event of Default:

 

(a)           Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan, or any fee due hereunder, or (iii) within five days after written
notice of such failure, any other amount payable hereunder or under any other
Loan Document.

 

(b)           Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 8.1 (with respect to the
Borrower’s existence), 8.8, 10.1, 10.4, 10.8, 10.9, 10.13 or 10.14 or the
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Section 10.2 or 8.8 and such failure continues for 15 days after
Borrower’s knowledge of such failure.

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice from the Administrative Agent
provided that such period shall be extended for up to an additional 30 days so
long as such breach is reasonably susceptible of cure within such additional
period and the Borrower diligently and in good faith continues to attempt to
cure such breach.

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered by or on behalf of the Borrower or any other Loan Party
pursuant to the requirements contained herein, shall be materially incorrect or
materially misleading when made or deemed made.

 



-65-

 

 

(e)           Cross-Default. Any event or condition occurs that constitutes an
Event of Default under Borrower’s Existing Credit Agreement or that results in
any other Material Indebtedness becoming due prior to its scheduled maturity or
an event or condition has occurred at the time of the determination of default
under this clause (e) that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided,
that this clause (e) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness.

 

(f)            Insolvency Proceedings, Etc. Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding.

 

(g)           Inability to Pay Debts; Attachment. (i) The Borrower or any Loan
Party becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy.

 

(h)           Judgments. There is entered against the Borrower or any Loan Party
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $25,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 60 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise is not in effect, but
only if Borrower or the applicable party has not paid such judgment or otherwise
set aside such judgment within 30 days after the commencement of enforcement
proceedings.

 

(i)             ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which when taken together with all other ERISA Events that
have occurred has resulted or would reasonably be expected to result in a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000.

 



-66-

 

  

(j)             Invalidity of Loan Documents. Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.

 

(k)           Change of Control. There occurs any Change of Control.

 

Section 11.2.    Remedies Upon Event of Default. 

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)             Automatic. Upon the occurrence of an Event of Default specified
in Sections 11.1.(f), (1)(A) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments, shall all immediately and automatically
terminate.

 

(ii)            Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, and (B) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) terminate the Commitments.

 

(b)           Loan Documents. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Laws. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Laws.

 

(d)           Appointment of Receiver. To the extent permitted by Laws, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 

Section 11.3.    Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments
shall immediately and automatically terminate.

 



-67-

 

 

Section 11.4.    Marshaling; Payments Set Aside.

 

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to a
Lender Party, or a Lender Party enforces its security interest or exercises its
right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations, or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

Section 11.5.    Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
13.3.) under any of the Loan Documents in respect of any Obligations shall be
applied in the following order and priority:

 

(a)           to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

(b)           to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

 

(c)           to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them;

 

(d)           to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (d) payable to them; and

 

(e)           the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Laws.

 

Section 11.6.    Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Laws, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Defaults (other than nonpayment of principal of and
accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of all
Lenders, then by written notice to the Borrower, the Requisite Lenders may
elect, in the sole discretion of such Requisite Lenders, to rescind and annul
the acceleration and its consequences. The provisions of the preceding sentence
are intended merely to bind all of the Lenders to a decision which may be made
at the election of the Requisite Lenders, and are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.

 



-68-

 

 

Section 11.7.    Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 11.8.    Rights Cumulative.

 

(a)           Generally. The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Laws. In exercising their respective rights and remedies
the Administrative Agent, the Lenders may be selective and no failure or delay
by any such Lender Party in exercising any right shall operate as a waiver of
it, nor shall any single or partial exercise of any power or right preclude its
other or further exercise or the exercise of any other power or right.

 

(b)           Enforcement by Administrative Agent. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Lender from exercising setoff rights in accordance with Section 13.3. (subject
to the terms of Section 3.3.), or (iii) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI. and (y) in addition to the matters set forth in clauses (ii), (iv)
and (v) of the preceding proviso and subject to Section 3.3., any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

 



-69-

 

 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.    Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Laws. Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Laws. Not in limitation
of the foregoing, the Administrative Agent may exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 12.2.    Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender under this Agreement and any other Loan Document, as the case may
be, as any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Wells Fargo in each case in its individual
capacity. Wells Fargo and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
Lenders. Further, the Administrative Agent and any Affiliate may accept fees and
other consideration from the Borrower for services in connection with this
Agreement, or otherwise without having to account for the same to the Lenders.
The Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

 



-70-

 

 

Section 12.3.    Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved of or consented to such. The provisions
of this Section shall not apply to any amendment, waiver or consent regarding
any of the matters described in Section 13.6.(c).

 

Section 12.4.    Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 



-71-

 

 



Section 12.5.    Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender or any other Person, or shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons, or to inspect the property, books or records
of the Borrower or any other Person; (c) shall be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders Parties in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 12.6.    Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any out of
pocket expenses (including the reasonable fees and expenses of the counsel to
the Administrative Agent) incurred by the Administrative Agent in connection
with the preparation, negotiation, execution, administration, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Environmental Laws. Such out of pocket
expenses (including reasonable counsel fees) shall be advanced by the Lenders on
the request of the Administrative Agent notwithstanding any claim or assertion
that the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

-72-

 

 



Section 12.7.    Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

 



-73-

 

 

Section 12.8.    Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender directly, until such time as a successor Administrative Agent has been
appointed as provided for above in this Section; provided, further that such
Lenders so acting directly shall be and be deemed to be protected by all
indemnities and other provisions herein for the benefit and protection of the
Administrative Agent as if each such Lender were itself the Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents arising after the effective date of such assignment. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

Section 12.9.    Titled Agents.

 

Each of the Arrangers, the Syndication Agent and the Documentation Agent (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Borrower or any other Loan Party and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

 

Section 12.10.   Intentionally Omitted.

 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.    Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 



-74-

 

 

If to the Borrower:

Dividend Capital Total Realty Operating Partnership LP
518 17th Street

Suite 1700

Denver, CO 80202

Attention: Kirk Scott, CFO
Telecopier: (303) 577-9797
Telephone: (303) 339-3609

 

With a copy to:

 

Dividend Capital Total Realty Operating Partnership LP

518 17th Street

Suite 1700

Denver, CO 80202

Attention: Josh Widoff

Telecopier: (303) 869-4602

Telephone: (303) 597-0483

 

If to the Administrative Agent:

Wells Fargo Bank, National Association
1800 Century Park East, 12th Floor
MAC E2186-125
Attn: Kevin A. Stacker, Senior Vice President, Commercial Real Estate - REIT
Finance Division
Telecopier: (310) 789-8999
Telephone: (310) 789-3768

 

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Sherif Abdelaziz, Syndication Administrator, CRE Agency Services
Telecopier: (877) 394-9898
Telephone: (612) 667-7624

 

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 



-75-

 

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of 3 Business Days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent, and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications from the Borrower to the Administrative
Agent, or any Lender under Article II. shall be effective only when actually
received. None of the Administrative Agent, or any Lender shall incur any
liability to any Loan Party (nor shall the Administrative Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Administrative Agent, or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to another Person.

 

Section 13.2.    Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
all costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Document and the reasonable fees and disbursements of
counsel to the Administrative Agent relating to all such activities, (b) to pay
or reimburse the Administrative Agent, and the Lenders for all their reasonable
and documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the reasonable
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, and any Lender incurred in connection with
the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1.(e) or 11.1.(f), including, without limitation (i)
any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor in possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder.

 



-76-

 

 

Section 13.3.    Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Laws and not by way of limitation of any such rights, the Borrower hereby
authorizes the Administrative Agent, each Lender, each Affiliate of the
Administrative Agent, or any Lender, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender,
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Lender, any Affiliate of the Administrative Agent, or such Lender,
to or for the credit or the account of the Borrower against and on account of
any of the Obligations, irrespective of whether or not any or all of the Loans
and all other Obligations have been declared to be, or have otherwise become,
due and payable as permitted by Section 11.2., and although such Obligations
shall be contingent or unmatured. Notwithstanding anything to the contrary in
this Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

Section 13.4.    Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
LAWS, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN [NEW YORK]
COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY LAWS, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 



-77-

 

 

(c)           EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT ITS ADDRESS FOR NOTICES
PROVIDED FOR HEREIN. SHOULD SUCH PARTY FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF,
SUCH PARTY SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.

 

(d)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.

 

Section 13.5.    Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except neither the Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

-78-

 



 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)             Minimum Amounts.

 

(A)           in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment or in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term Loans at the time owing
to it, or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

 

(B)           in any case not described in the immediately preceding subsection
(A), the principal outstanding balance of the Term Loan subject to such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
in respect of a Term Loan, unless each of the Administrative Agent and, so long
as no Event of Default shall exist, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that if,
after giving effect to such assignment, the amount of the Commitment held by
such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $1,000,000 in the case of a
Term Loan, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:

 

(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Commitment or any unfunded Term Loan Commitments if such assignment is
to a Person that is not already a Lender with a Commitment, an Affiliate of such
a Lender or an Approved Fund with respect to such a Lender or (y) a Term Loan to
a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund.

 



-79-

 

 

(iv)          Assignment and Acceptance; Notes. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, provided that the existing Notes are
surrendered to the Borrower in connection therewith.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Laws without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 



-80-

 

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Principal Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, but with five (5) days prior notice (unless an Event of Default exists) to
the Borrower and the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. The
Administrative Agent shall have no responsibility for monitoring the notice
requirement set forth above in this provision. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 8.13.(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 5.1., 5.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 5.6. with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



-81-

 

 

(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            No Registration. Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

(g)           USA Patriot Act Notice; Compliance. In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

Section 13.6.    Amendments and Waivers.

 

(a)           Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower, any other Loan Party or any other
Subsidiary of any material terms of this Agreement or such other Loan Document
may be waived, and (iv) the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Requisite
Lenders (or the Administrative Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto. Notwithstanding anything to
the contrary contained in this Section, the Fee Letter may only be amended, and
the performance or observance by any Loan Party thereunder may only be waived,
in a writing executed by the parties thereto.

 



-82-

 

 

(b)           Additional Lender Consents. In addition to the foregoing
requirements, no amendment, waiver or consent shall:

 

(i)             increase (or reinstate) the Commitments of a Lender or subject a
Lender to any additional obligations without the written consent of such Lender;

 

(ii)            reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations without the written consent of each Lender
directly affected thereby; provided, however, only the written consent of the
Requisite Lenders shall be required for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)           reduce the amount of any Fees payable to a Lender without the
written consent of such Lender;

 

(iv)          modify the definition of “Term Loan Maturity Date”, or except as
expressly provided in (b)(ii) above otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any Term Loans or for the
payment of Fees or any other Obligations owing to the Term Loan Lenders, in each
case, without the written consent of each Term Loan Lender;

 

(v)           modify the definition of “Pro Rata Share” or amend or otherwise
modify the provisions of Section 3.2. without the written consent of each
Lender;

 

(vi)          amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section without the written consent of each Lender;

 

(vii)         modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Term Loan Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Term Loan Lender; or

 

(viii)        release any Guarantor from its obligations under the Guaranty
(except as contemplated by Section 8.13.(b) or any specific provision of the
Loan Documents) without the written consent of each Lender.

 

(c)           Amendment of Administrative Agent’s Duties, Etc. No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 



-83-

 

 

(d)           Technical Amendments. Notwithstanding anything to the contrary in
this Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend or waive such
provision or provisions to cure such ambiguity, omission, mistake, defect or
inconsistency so long as to do so would not adversely affect the interests of
the Lenders. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

 

Section 13.7.    Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent, or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. None of the Administrative Agent, or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

 

Section 13.8.    Confidentiality.

 

The Administrative Agent, and each Lender shall maintain the confidentiality of
all Information (as defined below) but in any event may make disclosure: (a) to
its Affiliates and to its and its Affiliates’ other respective Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Laws; (d) to the Administrative Agent’s
or such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document or any
action or proceeding relating to any Loan Document or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender or any Affiliate of the
Administrative Agent or any Lender on a nonconfidential basis from a source
which is not known to be bound by any confidentiality obligation other than the
Borrower or any Affiliate of the Borrower; (g) to the extent required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications for public companies; (i) to any other party hereto; and (j) with
the consent of the Borrower. Notwithstanding the foregoing, the Administrative
Agent and each Lender may in writing disclose any such confidential information,
without notice to the Borrower or any other Loan Party, to Governmental
Authorities in connection with any regulatory examination of the Administrative
Agent or such Lender not targeted at Borrower or any other Loan Party targeted
at Borrower or any other Loan Party or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender. As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate, provided that, in the case of any such
information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



-84-

 

 

Section 13.9.    Indemnification.

 

(a)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.10), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 



-85-

 

 

(b)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Laws.

 

(c)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 13.10.    Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 5.1., 5.4., 12.6.,
13.2. and 13.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders (i)
notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 13.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 



-86-

 

 

Section 13.14.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Section 13.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.16.  Limitation of Liability.

 

None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.

 

Section 13.17.  Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.

 

Section 13.18.  Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 13.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

[Signatures on Following Pages]

 



-87-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 



  DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP, a Delaware limited
partnership         By: Dividend Capital Diversified Property Fund Inc.,
a Maryland corporation, its sole General Partner

 

  By: /s/ Lainie Minnick   Name: Lainie Minnick   Title: Senior Vice President







 

[Signatures Continued on Next Page]

 



 

 

 

[Signature Page to Credit Agreement with Dividend Capital Total Realty

Operating Partnership, L.P.]

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender       By: /s/ Kevin A. Stacker   Name: Kevin A. Stacker   Title: Senior
Vice President

 

[Signatures Continued on Next Page]

 



 

 

 

[Signature Page to Credit Agreement with Dividend Capital Total Realty

Operating Partnership, L.P.]

 

REGIONS BANK, as Syndication Agent and as a Lender       By: /s/ Ghi Gavin  
Name: Ghi Gavin   Title: Senior Vice President

 



 

 

 

[Signature Page to Credit Agreement with Dividend Capital Total Realty

Operating Partnership, L.P.]

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender      
By: /s/ Frederick H. Denecke   Name: Frederick H. Denecke   Title: Senior Vice
President

 



 

 

 

[Signature Page to Credit Agreement with Dividend Capital Total Realty

Operating Partnership, L.P.]

 

RAYMOND JAMES BANK, N.A., as a Lender       By: /s/ James Armstrong   Name:
James Armstrong   Title: Vice President

 

 

 



 

[Signature Page to Credit Agreement with Dividend Capital Total Realty

Operating Partnership, L.P.]

 

TD BANK, N.A., as a Lender       By: /s/ Mauricio Duran   Name: Mauricio Duran  
Title: Vice President

 



 

 

 

[Signature Page to Credit Agreement with Dividend Capital Total Realty

Operating Partnership, L.P.]

 

MUFG UNION BANK, N.A., as a Lender       By: /s/ Juliana Matson   Name: Juliana
Matson   Title: Director

 



 

 

 

 

 

